Exhibit 10.5



--------------------------------------------------------------------------------



Published CUSIP Numbers:
Deal CUSIP: 92827NAN7
Revolver Tranche A CUSIP: 92827NAP2
Revolver Tranche B CUSIP: 92827NAQ0
AMENDED AND RESTATED FIVE YEAR REVOLVING CREDIT AGREEMENT
DATED AS OF JULY 25, 2019
AMONG
VISA INC., VISA INTERNATIONAL SERVICE ASSOCIATION,
VISA U.S.A. INC., AND VISA EUROPE LIMITED
AS BORROWERS,
THE LENDERS,
AND
BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT
JPMORGAN CHASE BANK, N.A.,
AS SYNDICATION AGENT
BANK OF CHINA, LOS ANGELES BRANCH,
BARCLAYS BANK PLC,
CITIBANK, N.A.,
DEUTSCHE BANK SECURITIES INC.,
HSBC BANK USA, N.A.,
MUFG BANK, LTD.,
ROYAL BANK OF CANADA,
STANDARD CHARTERED BANK,
THE TORONTO-DOMINION BANK, NEW YORK BRANCH
U.S. BANK NATIONAL ASSOCIATION,
AND
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS DOCUMENTATION AGENTS
BOFA SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A.,
BANK OF CHINA, LOS ANGELES BRANCH,
BARCLAYS BANK PLC,
CITIBANK, N.A.,
DEUTSCHE BANK SECURITIES INC.,
HSBC BANK USA, N.A.,
MUFG BANK, LTD.,
RBC CAPITAL MARKETS,
STANDARD CHARTERED BANK,
TD SECURITIES (USA) LLC,
U.S. BANK NATIONAL ASSOCIATION,
AND
WELLS FARGO SECURITIES, LLC,
AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS




    
    



--------------------------------------------------------------------------------


        


TABLE OF CONTENTS
Page
ARTICLE I - DEFINITIONS1
1.1Definitions    1
1.2Other Interpretive Provisions    20
1.3Accounting Terms    20
1.4Rounding    21
1.5Exchange Rates; Currency Equivalents    21
1.6Change of Currency    21
1.7Interest Rates    22
ARTICLE II - THE CREDITS22
2.1Tranche A Commitments    22
2.2Tranche B Commitments    22
2.3Swing Loans    22
2.4Determination of Dollar Amounts; Required Payments    23
2.5Repayment of Loans    24
2.6Ratable Loans; Types of Revolving Advances    24
2.7Method of Selecting Types and Interest Periods for New Revolving
Advances    24
2.8Method of Selecting Types for Swing Loans    24
2.9Conversion and Continuation of Outstanding Revolving Advances    25
2.10Fees and Reductions in Commitments    26
2.11Minimum Amount of Each Revolving Advance    26
2.12Method of Borrowing    27
2.13Interest Rates, etc.    27
2.14Rates Applicable During an Event of Default    28
2.15Method of Payment    28
2.16Optional Principal Payments    29
2.17Noteless Agreement; Evidence of Indebtedness    30
2.18Telephonic Notices    31
2.19Interest Payment Dates; Interest and Fee Basis    31
2.20Notification of Revolving Advances, Interest Rates, Prepayments and
Commitment Reductions    32
2.21Lending Installations    32
2.22Non-Receipt of Funds by the Administrative Agent    32
2.23Participations in Swing Loans    33
2.24Designated Borrowers    34
2.25Judgment Currency    35
2.26Increase in Commitments    36
2.27Replacement of Lenders    37
2.28Defaulting Lenders    37
ARTICLE III - YIELD PROTECTION; TAXES39
3.1Taxes    39
3.2Illegality    43
3.3Inability to Determine Rates; Reference Rate Replacement    44


i    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    

--------------------------------------------------------------------------------

        


3.4Increased Costs    46
3.5Compensation for Losses    47
3.6Mitigation of Obligations; Replacement of Lenders    47
3.7Matters Applicable to all Requests for Compensation    48
3.8Survival    48
ARTICLE IV - CONDITIONS PRECEDENT48
4.1Conditions to Closing Date    48
4.2Initial Loan to Each Designated Borrower    50
4.3Each Revolving Advance or Swing Loan    51
ARTICLE V - REPRESENTATIONS AND WARRANTIES51
5.1Existence and Standing    51
5.2Authorization and Validity    51
5.3No Conflict; Government Consent    52
5.4Financial Statements    52
5.5Material Adverse Change    52
5.6Taxes    52
5.7Litigation    53
5.8Beneficial Ownership Certification    53
5.9Accuracy of Information    53
5.10Regulation U    53
5.11OFAC and Anti-Corruption Laws    53
5.12Compliance With Laws    53
5.13Ownership of Properties    53
5.14Plan Assets; Prohibited Transactions    53
5.15Environmental Matters    54
5.16Investment Company Act    54
5.17ERISA    54
5.18Financial Institution    54
ARTICLE VI - COVENANTS54
6.1Financial Reporting    54
6.2Use of Proceeds    56
6.3Notice of Default    56
6.4Conduct of Business    56
6.5Taxes    56
6.6Insurance    56
6.7Compliance with Laws    57
6.8Maintenance of Properties    57
6.9Inspection    57
6.10Mergers, Etc.    57
6.11Liens    57
6.12Books and Records    58
ARTICLE VII - EVENTS OF DEFAULT58
ARTICLE VIII - ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES59


ii    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    

--------------------------------------------------------------------------------

        


8.1Acceleration    59
8.2Amendments    60
8.3Preservation of Rights    61
ARTICLE IX - GENERAL PROVISIONS61
9.1Survival of Representations    61
9.2Headings    61
9.3Entire Agreement    61
9.4Several Obligations; Benefits of this Agreement    62
9.5Expenses; Indemnification    62
9.6Non-reliance    64
9.7Severability of Provisions    64
9.8Nonliability of Lenders    64
9.9Confidentiality    64
9.10No Advisory or Fiduciary Responsibility    65
9.11Disclosure    66
9.12Restatement of Existing Agreement    66
9.13Acknowledgement and Consent to Bail-In of EEA Financial Institutions    66
ARTICLE X - THE ADMINISTRATIVE AGENT67
10.1Appointment and Authority    67
10.2Rights as a Lender    67
10.3Exculpatory Provisions    67
10.4Reliance by Administrative Agent    68
10.5Delegation of Duties    68
10.6Resignation of Administrative Agent    69
10.7Non-Reliance on Administrative Agent and Other Lenders    70
10.8No Other Duties, Etc.    70
10.9Administrative Agent May File Proofs of Claim    70
10.10Certain ERISA Matters    71
ARTICLE XI - GUARANTEE72
11.1Guarantee    72
11.2Acknowledgments, Waivers and Consents    72
11.3Reinstatement    74
11.4Subrogation    75
11.5Remedies    75
11.6Payments    75
11.7Solvency    75
ARTICLE XII - SETOFF; RATABLE PAYMENTS75
12.1Setoff    75
12.2Ratable Payments    75
ARTICLE XIII - BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS76
13.1Successors and Assigns    76
13.2Participations    76
13.3Assignments    77


iii    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    

--------------------------------------------------------------------------------

        


13.4Tax Treatment    80
ARTICLE XIV - NOTICES80
14.1Notices    80
14.2Change of Address    81
14.3Reliance by Administrative Agent and Lenders    82
ARTICLE XV - COUNTERPARTS82
ARTICLE XVI - CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL82
16.1CHOICE OF LAW    82
16.2CONSENT TO JURISDICTION    82
16.3WAIVER OF JURY TRIAL    83
16.4USA PATRIOT Act Notice    83


SCHEDULES
Schedule 1
Commitment Schedule

Schedule 2
Pricing Schedule

Schedule 3
Certain Lending Installation and Notice Addresses

Schedule 5.7
Litigation

EXHIBITS
Exhibit A
Form of Assignment and Assumption Agreement

Exhibit B
Form of Designation Agreement

Exhibit C
Form of Note

Exhibit D
Form of Revolving Advance Borrowing Notice

Exhibit E
Form of Swing Loan Borrowing Notice

Exhibit F
Form of Conversion/Continuation Notice

Exhibit G-1
Form of U.S. Tax Compliance Certificate

Exhibit G-2
Form of U.S. Tax Compliance Certificate

Exhibit G-3
Form of U.S. Tax Compliance Certificate

Exhibit G-4
Form of U.S. Tax Compliance Certificate

Exhibit H
Form of Revolving Advance Prepayment Notice

Exhibit I
Form of Swing Loan Prepayment Notice







iv    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    

--------------------------------------------------------------------------------


        


AMENDED AND RESTATED FIVE YEAR REVOLVING CREDIT AGREEMENT
THIS AMENDED AND RESTATED FIVE YEAR REVOLVING CREDIT AGREEMENT dated as of July
25, 2019 is among Visa Inc., a Delaware corporation (“Visa Inc.”), Visa
International Service Association, a Delaware corporation (“Visa
International”), Visa U.S.A. Inc., a Delaware corporation (“Visa U.S.A.”), Visa
Europe Limited, a private company limited by shares incorporated under the laws
of England and Wales (“VEL”), certain other Subsidiaries of Visa Inc. party
hereto pursuant to Section 2.24 (each a “Designated Borrower” and, together with
Visa Inc., Visa International, Visa U.S.A., and VEL, each a “Borrower” and
collectively the “Borrowers”), each financial institution from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
Bank of America, N.A., as Administrative Agent for the Lenders.
PRELIMINARY STATEMENT. Visa Inc., Visa International, Visa U.S.A., VEL, Visa
Europe Services, Inc., various financial institutions and Bank of America, N.A.,
as administrative agent, are parties to the Five Year Revolving Credit Agreement
originally dated as of January 27, 2016 and amended and restated as of January
27, 2017 (as heretofore further amended or otherwise modified, the “Existing
Agreement”) and have agreed to amend and restate the Existing Agreement as
herein set forth. Certain Lenders (the Tranche A Lenders, as defined below) are
willing to provide Commitments (as defined below) to the Borrowers in the Agreed
Currencies (as defined below), subject to limiting same-day availability to
borrowings denominated in Dollars. Certain other Lenders (the Tranche B Lenders,
as defined below) are willing to provide Commitments to the Borrowers in the
Agreed Currencies, with borrowings in all Agreed Currencies available on same
day notice. Each of the Lenders will be either a Tranche A Lender or a Tranche B
Lender (but not both). The Swing Commitments (as defined below) are a subset of
the Total Tranche B Commitments (as defined below). The Borrowers have requested
that, upon the Closing Date (as hereinafter defined), the Lenders amend and
restate in its entirety the Existing Agreement on the terms and conditions
hereinafter set forth. The Lenders have indicated their willingness to so agree
on the terms and conditions of this Agreement. Accordingly, the parties hereto
agree as follows:




1    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------


        


Article I - DEFINITIONS

1.1    Definitions. As used in this Agreement:
“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Affiliate” of any Person means any other Person whether existing on the date
hereof or in the future directly or indirectly controlling, controlled by or
under common control with such Person. A Person shall be deemed to control
another Person if the controlling Person possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of stock, by contract or otherwise.
“Agreed Currencies” means (a) Dollars, (b) so long as such currencies remain
Eligible Currencies, Sterling and Euro and (c) any other Eligible Currency which
any Borrower requests the Administrative Agent to include as an Agreed Currency
hereunder and which is acceptable to all of the Tranche A Lenders or the Tranche
B Lenders, as applicable.
“Agreement” means this amended and restated five year revolving credit agreement
as it may be amended, supplemented or otherwise modified from time to time.
“Applicable Margin” means, with respect to Eurocurrency Rate Advances, Base Rate
Advances, Same Day Dollar Advances, Tranche B Same Day Multi-Currency Advances
and Swing Loans at any time, the percentage rate per annum which is applicable
at such time as set forth in the Pricing Schedule attached hereto as Schedule 2.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means BofA Securities, Inc., JPMorgan Chase Bank, Bank of China, Los
Angeles Branch, Barclays Bank PLC, Citibank, N.A., Deutsche Bank Securities
Inc., HSBC Bank USA, N.A., MUFG Bank, Ltd., RBC Capital Markets, Standard
Chartered Bank, TD Securities (USA) LLC, U.S. Bank National Association, and
Wells Fargo Securities, LLC, in their capacities as joint lead arrangers and
joint bookrunners.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.3.1(c)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Authorized Officer” means each of the President, Chief Executive Officer, Chief
Financial Officer or Treasurer of the applicable Borrower or, in the case of a
Borrower incorporated under the laws of England and Wales, a director, or,
except for purposes of Sections 6.1(a) and 6.1(b), any of their respective
authorized designees identified from time to time in writing to the
Administrative Agent and having the authorities set forth in such writing (with
accompanying incumbency certification) by the President, Chief Executive
Officer, Chief Financial Officer or Treasurer of the applicable Borrower. Unless
the provisions of this Agreement or any other Loan Document specifically require
that any action by any Borrower be undertaken or effected by two Authorized
Officers on behalf of such Borrower, such action shall be permitted to be
undertaken or effected by one Authorized Officer on behalf of such Borrower,
provided that all Revolving




2    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


Advance Borrowing Notices and Swing Loan Borrowing Notices and all notices
described in Section 2.12(c) shall in any case be required to be given by two
Authorized Officers.
“Bail-In Action” is defined in Section 9.13.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Daily Floating One Month Rate plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.3(c) hereof,
then the Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.
“Base Rate Advance” means a Revolving Advance which, except as otherwise
provided in Section 2.14, bears interest at the Base Rate.
“Base Rate Loan” means a Loan which, except as otherwise provided in
Section 2.14, bears interest at the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.
“Borrower Materials” is defined in Section 6.1.
“Borrowing Date” means a date on which a Revolving Advance or a Swing Loan is
made hereunder.
“Business Day” means (a) with respect to any borrowing, payment or rate
selection of (i) Eurocurrency Rate Advances, a day (other than a Saturday or
Sunday) on which banks generally are open in New York and London (and, in the
case of any borrowing, payment or rate selection of Eurocurrency Rate Advances
denominated in Euro, Frankfurt) for the conduct of substantially all of their
commercial lending activities, interbank wire transfers can be made on the
Fedwire system and dealings in Dollars and other Agreed Currencies are carried
on in the London interbank market (and, in the case of a Eurocurrency Rate
Advance denominated in Euro, such day is a TARGET Day), (ii) Swing Loans
denominated in Sterling, a day (other than a Saturday or Sunday) on which banks
generally are open in London for the conduct of substantially all of their
commercial lending activities and dealings in Sterling are carried on in the
London interbank market, and (iii) Swing Loans denominated in Euro, a day (other
than a Saturday or Sunday) that is a TARGET Day and a day on which banks
generally are open in London for the conduct of substantially all of their
commercial lending activities and dealings in Euro are carried on in the London
interbank market, and (b) for all other purposes, a day (other than a Saturday
or Sunday) on which banks generally are open in New York for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.




3    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which (a) any person
or “group” (within the meaning of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended) (i) shall acquire “beneficial ownership” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as
amended) of 35% or more of the outstanding capital stock having ordinary voting
power in the election of directors of Visa Inc. or (ii) shall obtain the power
(whether or not exercised) to elect a majority of Visa Inc.’s directors or
(b) Visa Inc. ceases to own, directly or indirectly, 100% of the equity
membership or other similar ownership interests of any other Borrower.
“Class” means (a) with respect to any Revolving Advance, its nature as a Tranche
A Advance or a Tranche B Advance, (b) with respect to any Revolving Loan, its
nature as a Tranche A Loan or a Tranche B Loan and (c) with respect to any
Commitment, its nature as a Tranche A Commitment or a Tranche B Commitment.
“Closing Date” means July 25, 2019.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means a Tranche A Commitment, a Tranche B Commitment or a Swing
Commitment, as applicable.
“Commitment Fee Rate” means, at any time, with respect to the commitment fees
payable pursuant to Section 2.10.1, the percentage rate per annum which is
applicable at such time as set forth in the Pricing Schedule attached hereto as
Schedule 2.
“Compensation Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (b) with respect to any amount
denominated in an Agreed Currency (other than Dollars), the Overnight Rate.
“Confidential Information” means any information with respect to any Borrower or
any of its Subsidiaries (including Excluded Subsidiaries) or Affiliates
furnished to the Administrative Agent or any Arranger or Lender pursuant to or
in connection with any of the Loan Documents; provided that Confidential
Information does not include information which (a) is or becomes generally
available to the public, other than as a result of a disclosure or a failure to
maintain confidentiality by the Administrative Agent or any Arranger or Lender,
or any of their respective Related Parties, in breach of Section 9.9, (b) was
known to the Administrative Agent or any Arranger or Lender to be on a
non-confidential basis prior to its disclosure to such party by such Borrower or
any of its Related Parties or (c) is disclosed to the Administrative Agent or
any Arranger or Lender on a non-confidential basis by a Person, other than such
Borrower or any of its Subsidiaries (including Excluded Subsidiaries),
Affiliates or Related Parties, who is not known by the




4    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


Administrative Agent or any Arranger or Lender, after reasonable inquiry, to be
bound by a confidentiality agreement with such Borrower or otherwise prohibited
from transmitting such information to the Administrative Agent or any Arranger
or Lender.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with any Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
“Conversion/Continuation Notice” is defined in Section 2.9.
“Covered Litigation” means the “U.S. covered litigation” described under the
caption “U.S. Retrospective Responsibility Plan” and certain existing and
potential litigation relating to the setting of multilateral interchange fee
rates in the Visa Europe territory described under the caption “Europe
Retrospective Responsibility Plan”, in each case appearing in Note 2 to Visa
Inc.’s Consolidated Financial Statements for the fiscal year ended September 30,
2018 included in the Form 10-K filed by Visa Inc. with the Securities and
Exchange Commission on November 16, 2018 and in Note 4 to Visa Inc.’s
Consolidated Financial Statements for the fiscal quarter ended March 31, 2019
included in the Form 10-Q filed by Visa Inc. with the Securities and Exchange
Commission on April 26, 2019.
“Currency Reference Rate” means any of the Daily Floating One Month Rate, the
Eurocurrency Rate or the Overnight Rate.
“Daily Floating One Month Rate” means for any day with respect to any Agreed
Currency, the rate per annum equal to (a) in the case of a currency other than
Euro, the LIBOR Rate or, in the case of Euro, the EURIBOR Rate, or a comparable
rate or successor rate (which rate must be approved by the Administrative
Agent), appearing on the applicable page of Bloomberg (or other commercially
available source providing quotations of such rates as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m. (London time
or, in the case of Euro, Frankfurt time), on such day for deposits in the
relevant currency being delivered in the London or other applicable offshore
interbank market for a term of one month commencing on such day, divided by
(b) one minus the Eurocurrency Reserve Percentage. If a comparable or successor
rate is approved by the Administrative Agent, as described above, the approved
rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner reasonably
determined by the Administrative Agent.
Notwithstanding the foregoing, the Daily Floating One Month Rate will be deemed
to be 0.00% per annum if the Daily Floating One Month Rate calculated pursuant
to the foregoing provisions would otherwise be less than 0.00%.
“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 2.28(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and Visa Inc. in writing that such failure is
the result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified




5    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


in such writing) has not been satisfied or (ii) pay to the Administrative Agent,
any Swing Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Swing Loans) within two
Business Days of the date when due, (b) has notified any Borrower, the
Administrative Agent or any Swing Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or any Borrower, to confirm in writing to the
Administrative Agent and Visa Inc. that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and Visa Inc.) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding, (ii) had appointed for it
a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above, and of the effective date of such status, shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.28(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to Visa
Inc., the Swing Lenders and each other Lender promptly following such
determination.
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.
“Designation Agreement” means, with respect to any Designated Borrower, an
agreement in the form of Exhibit B hereto signed by such Designated Borrower and
Visa Inc.
“Documentation Agents” means Bank of China, Los Angeles Branch, Barclays Bank
PLC, Citibank, N.A., Deutsche Bank Securities Inc., HSBC Bank USA, N.A., MUFG
Bank, Ltd., Royal Bank of Canada, Standard Chartered Bank, The Toronto-Dominion
Bank, New York Branch, U.S. Bank National Association, and Wells Fargo Bank,
National Association, in their capacities as documentation agents.
“Dollar Amount” of any currency at any date means (a) the amount of such
currency if such currency is Dollars or (b) the Equivalent Amount.
“Dollars” and “U.S.$” means the lawful currency of the United States of America.
“Eligible Affiliate or Approved Fund” means an Affiliate of a Lender or an
Approved Fund that is regularly engaged in the business of making loans of the
type evidenced by this Agreement and either (a) that has a rating of its senior
unsecured long-term debt securities of A- or better by S&P or A3 or better by
Moody’s or (b) has been approved by the Administrative Agent, each Swing Lender
and Visa Inc. (as may




6    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


be required under Section 13.3.1(c)) as an Eligible Affiliate or Approved Fund,
which approval shall be promptly given by the applicable Person unless such
Person reasonably believes that such Affiliate or Approved Fund does not have
the assets or liquidity or access to the assets or liquidity to honor its
Commitment to make Loans and its other obligations hereunder when required to do
so.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person) approved by (i) the Administrative Agent and, in
respect of the Tranche B Commitments the Swing Lenders, and (ii) unless an Event
of Default has occurred and is continuing, Visa Inc. (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include (A) any Borrower or any
Borrowers’ Affiliates or Subsidiaries or (B) any Defaulting Lender or any of its
Subsidiaries or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B); and
provided, further, that an Eligible Assignee shall include only a Revolving
Lender, an Affiliate of such a Lender or another Person, which, through its
Lending Installations, is capable of lending the applicable Agreed Currencies to
Visa Inc. without the imposition of any Taxes or Other Taxes, as the case may
be.
“Eligible Currency” means, in respect of any Class, any currency other than
Dollars (a) that is readily available, (b) that is freely traded, (c) in which
deposits are customarily offered to banks in the London interbank market, (d)
which is convertible into Dollars in the international interbank market and (e)
as to which an Equivalent Amount may be readily calculated. If, after the
designation by the applicable Revolving Lenders of any currency as an Agreed
Currency, (x) currency control or other exchange regulations are imposed in the
country in which such currency is issued with the result that different types of
such currency are introduced, (y) such currency is, in the determination of the
Administrative Agent, no longer readily available or freely traded or (z) in the
determination of the Administrative Agent, an Equivalent Amount of such currency
is not readily calculable, the Administrative Agent shall promptly notify the
applicable Revolving Lenders and Visa Inc., and such currency shall no longer be
an Agreed Currency until such time as all applicable Revolving Lenders agree to
reinstate such currency as an Agreed Currency and promptly, but in any event
within five Business Days of receipt of such notice from the Administrative
Agent, the applicable Borrower shall repay all Loans in such affected currency
or convert such Loans into Loans in Dollars or another Agreed Currency, subject
to the other terms set forth in Article II.
“EMU Legislation” means the legislative measure of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, Laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land or (d)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean‑up or other remediation thereof.
“Equivalent Amount” means, with respect to any amount denominated in any Agreed
Currency (other than Dollars), the equivalent amount thereof in Dollars as
determined by the Administrative Agent or an applicable Swing Lender, as the
case may be, at such time on the basis of the Spot Rate (determined as of the
most recent Revaluation Date) for the purchase of Dollars with such Agreed
Currency.




7    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any rule or regulation issued thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s Controlled Group.
“ERISA Event” means (a) with respect to a Plan, the occurrence of any reportable
event set forth in Section 4043(c) of ERISA, other than an event for which the
30 day notice period has been waived; (b) any action pursuant to Section 4041 or
4041A of ERISA with respect to any Plan to terminate such plan; (c) a trustee
shall be appointed by the appropriate United States District Court to administer
any Plan; (d) the PBGC shall institute proceedings to terminate any Plan or to
appoint a trustee to administer any such Plan; (e) any Borrower or any ERISA
Affiliate shall have been notified that it has incurred Withdrawal Liability (as
defined in Part I of Subtitle E of Title IV of ERISA); (f) the determination
that any Plan is considered an “at-risk” plan or a plan in “endangered” or
“critical” status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Borrower or any ERISA Affiliate.
“EURIBOR Rate” means the Euro Interbank Offered Rate as administered by the
European Money Markets Institute (or any other Person which takes over
administration of such rate).
“Euro” and the sign “€” mean the lawful currency of Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Base Rate” means for any Interest Period with respect to a
Eurocurrency Rate Advance denominated in any Agreed Currency, the rate per annum
equal to, in the case of a currency other than Euro, the LIBOR Rate or, in the
case of Euro, the EURIBOR Rate, or a comparable rate or successor rate (which
rate must be approved by the Administrative Agent), appearing on the applicable
page of Bloomberg (or other commercially available source providing quotations
of such rates as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m. (London time or, in the case of Euro, Frankfurt time),
two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If a comparable
or successor rate is approved by the Administrative Agent, as described above,
the approved rate shall be applied in a manner consistent with market practice;
provided that to the extent such market practice is not administratively
feasible for the Administrative Agent, such approved rate shall be applied in a
manner reasonably determined by the Administrative Agent.
Notwithstanding the foregoing, the Eurocurrency Base Rate will be deemed to be
0.00% per annum if the Eurocurrency Base Rate calculated pursuant to the
foregoing provisions would otherwise be less than 0.00%.
“Eurocurrency Rate” means, with respect to a Eurocurrency Rate Advance for the
relevant Interest Period a rate per annum determined by the Administrative Agent
pursuant to the following formula:
Eurocurrency Rate =
Eurocurrency Base Rate
1.00 – Eurocurrency Reserve Percentage



“Eurocurrency Rate Advance” means a Revolving Advance which, except as otherwise
provided in Section 2.14, bears interest at the applicable Eurocurrency Rate.




8    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


“Eurocurrency Rate Loan” means a Revolving Loan, which, except as otherwise
provided in Section 2.14, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The applicable Currency Reference Rate for each outstanding Loan shall be
adjusted automatically as of the effective date of any change in the
Eurocurrency Reserve Percentage.
“Event of Default” means an event described in Article VII.
“Excluded Subsidiary” means a subsidiary of Visa Inc. designated as an Excluded
Subsidiary in a written notice from Visa Inc. to the Administrative Agent;
provided that (a) no such designation may be made if a Default or Event of
Default exists or would exist immediately before and after giving effect to such
designation, (b) no Excluded Subsidiary may be a Material Subsidiary and (c)
Excluded Subsidiaries, in the aggregate (as if considered a single entity), may
not be a Material Subsidiary (except that for this purpose, the “10 percent”
appearing in the definition of “significant subsidiary” in Regulation S-X under
the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934,
as amended, shall be deemed to read “20 percent”). For the avoidance of doubt,
as of the Closing Date, CMP, S.A. and Platco, S.A. shall be deemed to be
Excluded Subsidiaries.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Installation located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 2.27) or (ii) such Lender changes its Lending
Installation, except in each case to the extent that, pursuant to
Section 3.1(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Installation,
(c) Taxes attributable to such Recipient’s failure to comply with Section 3.1(e)
and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Existing Agreement” has the meaning specified in the Preliminary Statement
hereto.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such Sections that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with any of the foregoing
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.




9    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
Notwithstanding the foregoing, the Federal Funds Rate will be deemed to be 0.00%
per annum if the Federal Funds Rate calculated pursuant to the foregoing
provisions would otherwise be less than 0.00%.
“Fedwire” means the funds transfer system used to transfer reserve balances for
immediately available credit among the member banks of the United States Federal
Reserve System.
“Fee Letters” means (a) the fee letter dated as of June 24, 2019, among Visa
Inc., JPMorgan Chase Bank, Bank of America, and BofA Securities, Inc. and (b)
the administrative agency fee letter dated as of June 24, 2019, between Visa
Inc. and Bank of America.
“Finance Lease” of a Person means any lease of Property by such Person as lessee
which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Finance Lease Obligations” of a Person means the amount of the obligations of
such Person under Finance Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States and any Governmental Authority succeeding to its principal functions.
“Fronting Exposure” means, at any time there is a Defaulting Lender with respect
to any Swing Lender, such Defaulting Lender’s unfunded participation obligations
with respect to Swing Loans made by such Swing Lender, other than Swing Loans as
to which such Defaulting Lender’s unfunded participation obligations have been
reallocated to other Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
regularly engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means the guarantee of Visa Inc. to the Administrative Agent and the
Lenders contained in Article XI.




10    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


“Guaranteed Obligations” means the Obligations owing by Visa International, Visa
U.S.A., VEL and each Designated Borrower.
“Indebtedness” of a Person means, without duplication, such Person’s (a)
obligations for borrowed money, (b) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (c) obligations, whether or not assumed, secured by Liens or payable out
of the proceeds or production from Property now or hereafter owned or acquired
by such Person, (d) obligations which are evidenced by notes, acceptances or
other instruments, (e) obligations under interest rate or other swap or
derivative transactions (the amount of which shall be equal to the
mark-to-market value thereof prior to the termination thereof or equal to the
termination value thereof after the termination thereof, in each case after
giving effect to any legally enforceable netting agreements), (f) obligations to
reimburse the issuer of a standby letter of credit with respect to amounts which
have been drawn under such letter of credit and paid by such issuer but not yet
reimbursed, (g) Finance Lease Obligations and (h) guarantees with respect to
outstanding Indebtedness of another Person of the types described in clauses (a)
through (g) preceding; provided that, (i) Indebtedness shall not include
obligations or liabilities owing by Visa Inc. or any of its Subsidiaries to
members in connection with collateral deposits taken by Visa Inc. or any of its
Subsidiaries from such members, (ii) Indebtedness shall not include (x)
obligations or liabilities owing by Visa Inc. or any of its Subsidiaries to Visa
Inc. or any of its Subsidiaries or (y) guarantees by Visa Inc. or any of its
Subsidiaries of any obligations or liabilities owing by Visa Inc. or any of its
Subsidiaries to Visa Inc. or any of its Subsidiaries and (iii) Indebtedness
shall (A) include amounts due pursuant to settlements of litigation and amounts
due under any final, nonappealable judgments or orders, except in each case to
the extent that such amounts are attributable to the Covered Litigation or to
amounts accrued prior to the date of this Agreement, and (B) not include amounts
due to customers pursuant to settlements in the ordinary course of business
(other than settlements included in Indebtedness pursuant to clause (A) above).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Interest Period” means, (x) with respect to a Eurocurrency Rate Advance
denominated in any Agreed Currency (other than Euro), a period of one, two,
three or six months and (y) with respect to a Eurocurrency Rate Advance
denominated in Euro, a period of one, three or six months, provided that such
Interest Periods shall be available only if quotations for such Interest Periods
are at the time available as provided herein) commencing on a Business Day
selected by the applicable Borrower pursuant to this Agreement. Such Interest
Period shall end on the day which corresponds numerically to such date one, two,
three or six months thereafter, as applicable; provided that if there is no such
numerically corresponding day in such next, second, third or sixth succeeding
month, as applicable, such Interest Period shall end on the last Business Day of
such next, second, third or sixth succeeding month, as applicable. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day; provided that if
said next succeeding Business Day falls in a new calendar month, such Interest
Period shall end on the immediately preceding Business Day. Notwithstanding the
foregoing, no Borrower may select any Interest Period for a Revolving Loan that
extends beyond the scheduled Termination Date.
“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities (including, without
limitation, all laws, rules, and regulations concerning or relating to U.S.
sanctions




11    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


administered by OFAC or relating to anti-bribery or anti-corruption), including
the interpretation or administration thereof by any Governmental Authority
charged with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
“Lenders” means the Revolving Lenders and the Swing Lenders and their respective
successors and assigns.
“Lending Installation” means (a) with respect to the Administrative Agent, for
each of the Agreed Currencies, the address, office, branch, affiliate or
correspondent bank of the Administrative Agent specified for such currency on
Schedule 3 hereto or such other office, branch, affiliate or correspondent bank
of the Administrative Agent as it may from time to time specify to Visa Inc. and
each applicable Revolving Lender for such Agreed Currency, (b) with respect to a
Revolving Lender, the office, branch, subsidiary or affiliate of such Revolving
Lender with respect to each Agreed Currency listed on the administrative
questionnaire provided to the Administrative Agent in connection herewith or
otherwise selected by such Revolving Lender pursuant to Section 2.21 and (c)
with respect to each Swing Lender, the office, branch, subsidiary or affiliate
of such Swing Lender listed on Schedule 3, in the case of each Swing Lender on
the date hereof, or notified to the Administrative Agent and the Borrowers, in
the case of each Swing Lender that assumes such role after the date hereof, or
in either case, as otherwise selected by such Swing Lender pursuant to
Section 2.21.
“LIBOR Rate” means the London Interbank Offered Rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate).
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, encumbrance or other security agreement or preferential arrangement
in the nature of a security interest (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Finance Lease or
other title retention agreement).
“Loan Documents” means this Agreement, each Designation Agreement, each Note and
the Fee Letters.
“Loans” means Revolving Loans and Swing Loans; and “Loan” means any of the
foregoing.
“London Sub-Agent” means Bank of America, N.A., London Branch.
“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, financial condition or results of operations of Visa Inc. and its
Subsidiaries taken as a whole, (b) the ability of Visa Inc. to perform its
obligations under the Loan Documents or (c) the validity or enforceability of
any material provision of any Loan Document or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder, taken as a whole,
in each case in a manner materially prejudicial to the interests of the
Administrative Agent or the Lenders hereunder or thereunder.
“Material Subsidiary” means a “significant subsidiary”, as defined in Regulation
S-X under the Securities Act of 1933, as amended, and the Securities Exchange
Act of 1934, as amended.
“Maturity Date” means, with respect to any Swing Loan, the earlier of (a) the
fourth Business Day after the making of such Loan and (b) the Termination Date.




12    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


“Minimum Borrowing” means in respect of Revolving Loans comprising the same
Revolving Advance or to be converted or continued under Section 2.9, (a) in the
case of amounts denominated in Dollars, U.S.$5,000,000 or a higher integral
multiple of U.S.$1,000,000, (b) in the case of amounts denominated in Sterling,
£5,000,000 or a higher integral multiple of £1,000,000, (c) in the case of
amounts denominated in Euro, €5,000,000 or a higher integral multiple of
€1,000,000 or (d) in the case of amounts denominated in any other Agreed
Currency, 5,000,000 units or a higher integral multiple of 1,000,000 units of
the applicable Agreed Currency.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Moody’s Rating” has the meaning set forth in the Pricing Schedule.
“National Currency Unit” means the unit of currency (other than a Euro unit) of
each member state of the European Union that participates in the third stage of
the Economic and Monetary Union.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 8.2 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non‑U.S. Lender” means a Lender that is not a U.S. Person.
“Note” is defined in Section 2.17(d).
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of any Borrower to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents. Without limiting the liability of Visa Inc., under the Guarantee, the
liability of each Borrower in respect of its Obligations shall be several and
not joint or joint and several.
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).
“Overnight Rate” means for any day with respect to any Agreed Currency other
than Dollars, the rate per annum equal to (a) the LIBOR Rate, or a comparable
rate or successor rate (which rate must be approved by the Administrative
Agent), appearing on the applicable page of Bloomberg (or other commercially
available source providing quotations of such rate as designated by the
Administrative Agent




13    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


from time to time) at approximately 11:00 a.m. (London time), on such day (or if
such day is not a Business Day, the immediately preceding Business Day) for
overnight deposits in the relevant currency being delivered in the London or
other applicable offshore interbank market on such day (or if such day is not a
Business Day, the immediately preceding Business Day), divided by (b) one minus
the Eurocurrency Reserve Percentage. If a comparable or successor rate is
approved by the Administrative Agent, as described above, the approved rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner reasonably
determined by the Administrative Agent.
Notwithstanding the foregoing, the Overnight Rate will be deemed to be 0.00% per
annum if the Overnight Rate calculated pursuant to the foregoing provisions
would otherwise be less than 0.00%.
“Participant” is defined in Section 13.2.1.
“Participant Register” is defined in Section 13.2.1.
“Participating Member State” means each state so described in any EMU
Legislation.
“Payment Date” means the last day of each March, June, September and December.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans and
set forth in Sections 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization or any government or political subdivision or any agency,
department or instrumentality thereof.
“Plan” means an employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code as to which any Borrower
or any member of the Controlled Group may have any liability.
“Pricing Schedule” means Schedule 2 attached hereto.
“Pro Rata Share” means:
(a)    with respect to an amount of credit to be extended or purchased or an
amount to be otherwise paid by any Revolving Lender hereunder, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Tranche A Commitment or Tranche B
Commitment, as applicable, of such Revolving Lender at such time and the
denominator of which is the amount of the Total Tranche A Commitment or Total
Tranche B Commitment, as applicable, at such time; and
(b)    with respect to an amount to be paid to or for the account of any
Revolving Lender having outstanding Revolving Advances in any Class, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Total Outstandings owed (including by
way of funded participation, if applicable) to such Revolving Lender at such
time and the denominator of which is the amount of the Total Outstandings owed
(including by




14    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


way of funded participation) to all Revolving Lenders having outstanding
Revolving Advances in such Class at such time.
“Property” of a Person means any and all property, whether real, personal,
tangible intangible or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Protesting Lender” is defined in Section 2.24(a)(ii).
“Public Lender” is defined in Section 6.1.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Borrower
hereunder.
“Reference Rate” means (a) LIBOR Rate or (b) EURIBOR Rate, as applicable.
“Regulation U” means Regulation U of the FRB as from time to time in effect and
any successor or other regulation or official interpretation of said FRB
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stocks applicable to member banks of the Federal Reserve System.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Required Lenders” means, at any time, the Revolving Lenders holding more than
51% of the sum of (a) the unused Total Commitment and (b) the Total Outstandings
(whether directly or by way of funded participations) at such time; provided
that, for purposes of determining Required Lenders at any time, the unused
Commitment held by, and the Total Outstandings (whether directly or by way of
funded participations) owing to, any Defaulting Lender shall be disregarded and
the amount of any participation in any Swing Loan that a Defaulting Lender has
failed to fund and that has not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that made such Swing Loan.
“Revaluation Date” is defined in Section 2.4.
“Revolving Advance Borrowing Notice” is defined in Section 2.7.
“Revolving Advances” mean, collectively, the Tranche A Advances and the Tranche
B Advances.
“Revolving Commitments” mean, collectively, the Tranche A Commitments and the
Tranche B Commitments.
“Revolving Lender” means each Tranche A Lender and each Tranche B Lender and
their respective successors and assigns.
“Revolving Loan” means, with respect to a Revolving Lender, any Loan made by
such Revolving Lender pursuant to Article II (or any conversion or continuation
thereof).
“S&P” means S&P Global Ratings or any successor thereto.
“S&P Rating” has the meaning set forth in the Pricing Schedule.




15    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


“Same Day Dollar Advance” means a Revolving Advance denominated in Dollars and
made on the date of a Revolving Advance Borrowing Notice and which, except as
provided in Sections 2.14, bears interest at the Same Day Rate.
“Same Day Dollar Loan” means a Loan denominated in Dollars and made on the date
of a Revolving Advance Borrowing Notice and which, except as provided in
Sections 2.14, bears interest at the Same Day Rate.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds and (b) with respect to disbursements and
payments in an Agreed Currency (other than Dollars), same day or other funds as
may be determined by the Administrative Agent or an applicable Swing Lender to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Agreed Currency.
“Same Day Rate” means, for any day (a) with respect to each Same Day Dollar
Advance, the rate per annum equal to the greater of (i) the Federal Funds Rate
and (ii) the Daily Floating One Month Rate and (b) with respect to each Tranche
B Same Day Multi-Currency Advance and each Swing Loan, the rate per annum equal
to the greater of (i) the Overnight Rate and (ii) the Daily Floating One Month
Rate.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).
“Sanctions” is defined in Section 5.11.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Spot Rate” for Dollars means the rate determined by the Administrative Agent or
an applicable Swing Lender to be the spot rate for the purchase by the
Administrative Agent or such Swing Lender of




16    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


such Dollars with another Agreed Currency through its principal foreign exchange
trading office at approximately 11:00 a.m. (New York time) on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent or such Swing Lender may obtain
such spot rate from another financial institution if the Administrative Agent or
such Swing Lender does not have as of the date of determination a spot buying
rate for Dollars.
“Sterling” and the sign “£” mean the lawful currency of the United Kingdom of
Great Britain.
“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries or (b)
any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled;
provided that an Excluded Subsidiary shall not be deemed to be a Subsidiary for
purposes of this Agreement and the other Loan Documents, in each case, whether
existing on the date hereof or in the future. Unless otherwise expressly
provided, all references herein to a “Subsidiary” shall mean a Subsidiary of
Visa Inc.
“Swing Commitment” means the amount set forth on Schedule 1, as such amount may
be modified from time to time pursuant to the terms hereof. The Swing Commitment
is a subset of the Total Tranche B Commitment and does not increase the total
amount available to be borrowed hereunder.
“Swing Lender” means each lending institution listed on Schedule 1 as a Swing
Lender and its successors and assigns or such other Lender which may agree to
assume the rights and obligations as a Swing Lender pursuant to the terms of
this Agreement and notify Visa Inc. and the Administrative Agent of the amount
of its Swing Commitment. Each Swing Lender may, in its discretion, arrange for
one or more Swing Loans to be made by Affiliates of such Swing Lender, in which
case the term “Swing Lender” shall include any such Affiliates with respect to
Swing Loans made by such Affiliate.
“Swing Loan” means a Loan made by any Swing Lender denominated in Euro or
Sterling (or in the case of The Toronto-Dominion Bank, New York Branch,
denominated in Sterling) to any Borrower pursuant to Article II.
“Swing Loan Borrowing Notice” is defined in Section 2.8.
“Swing Participation Funding Notice” means a written notice from a Swing Lender
directing the Administrative Agent to notify all Tranche B Lenders to fund their
participations in such Swing Lender’s Swing Loans as provided in Section 2.23.
“Syndication Agent” means JPMorgan Chase Bank in its capacity as syndication
agent.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.




17    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


“Termination Date” means fifth anniversary of the date of this Agreement, or, if
such day is not a Business Day, the next preceding Business Day or any earlier
date on which the Total Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.
“Total Commitment” means the aggregate amount of the Revolving Commitments of
all Revolving Lenders, as increased or reduced from time to time pursuant to the
terms hereof. The initial Total Commitment is U.S.$5,000,000,000.
“Total Exposure” means at any time with respect to any Lender, the aggregate
principal Dollar Amount of all outstanding Loans plus (without duplication) such
Lender’s participations (whether or not funded) in Swing Loans.
“Total Outstandings” means at any time the aggregate principal Dollar Amount of
all outstanding Loans.
“Total Tranche A Commitment” means the aggregate amount of the Tranche A
Commitments of all Tranche A Lenders, as increased or reduced from time to time
pursuant to the terms hereof.
“Total Tranche A Outstandings” means at any time the aggregate principal Dollar
Amount of all outstanding Tranche A Loans.
“Total Tranche B Commitment” means the aggregate amount of the Tranche B
Commitments of all Tranche B Lenders, as increased or reduced from time to time
pursuant to the terms hereof.
“Total Tranche B Outstandings” means at any time the aggregate principal Dollar
Amount of all outstanding Tranche B Loans.
“Tranche A Advance” means a borrowing hereunder (a) made available by the
Tranche A Lenders on the same Borrowing Date or (b) converted or continued by
the Tranche A Lenders on the same date of conversion or continuation,
consisting, in either case, of the aggregate amount of the several Tranche A
Loans of the same Type and, in the case of Eurocurrency Rate Loans, in the same
Agreed Currency and for the same Interest Period.
“Tranche A Commitment” means, with respect to any Tranche A Lender at any time,
the obligation of such Tranche A Lender to make Tranche A Loans not exceeding
the amount set forth on Schedule 1 or as set forth in any Assignment and
Assumption relating to any assignment that has become effective pursuant to
Section 13.3.1, as such amount may be modified from time to time pursuant to the
terms hereof.
“Tranche A Lender” means each lending institution listed on Schedule 1 as a
Tranche A Lender or added as a Tranche A Lender pursuant to Section 2.26 and its
successors and assigns, in each case other than any such lending institution
that has ceased to be a Tranche A Lender hereunder pursuant to Section 2.27 or
an Assignment and Assumption.
“Tranche A Loan” means, with respect to a Tranche A Lender, any loan made by
such Tranche A Lender pursuant to Article II (or any conversion or continuation
thereof).
“Tranche B Advance” means a borrowing hereunder (a) made available by the
Tranche B Lenders on the same Borrowing Date or (b) converted or continued by
the Tranche B Lenders on the same date of conversion or continuation,
consisting, in either case, of the aggregate amount of the several Tranche B
Loans of the same Type and, in the case of Eurocurrency Rate Loans, in the same
Agreed Currency and for the same Interest Period.




18    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


“Tranche B Commitment” means, with respect to any Tranche B Lender at any time,
the obligation of such Tranche B Lender to make Tranche B Loans and participate
in Swing Loans not exceeding the amount set forth on Schedule 1 or as set forth
in any Assignment and Assumption relating to any assignment that has become
effective pursuant to Section 13.3.1, as such amount may be modified from time
to time pursuant to the terms hereof.
“Tranche B Lenders” means each lending institution listed on Schedule 1 as a
Tranche B Lender (other than, in their respective capacities as such, each Swing
Lender) or added as a Tranche B Lender pursuant to Section 2.26, and its
respective successors and assigns, in each case other than any such lending
institution that has ceased to be a Tranche B Lender hereunder pursuant to
Section 2.27 or an Assignment and Assumption.
“Tranche B Loan” means, with respect to a Tranche B Lender, any Loan made by
such Tranche B Lender pursuant to Article II (or any conversion or continuation
thereof).
“Tranche B Same Day Multi-Currency Advance” means a Tranche B Advance
denominated in an Agreed Currency (other than Dollars) and made on the date of a
Revolving Advance Borrowing Notice and which, except as provided in Sections
2.14, bears interest at the Same Day Rate.
“Tranche B Same Day Multi-Currency Loan” means a Tranche B Loan denominated in
an Agreed Currency (other than Dollars) and made on the date of a Revolving
Advance Borrowing Notice and which, except as provided in Sections 2.14, bears
interest at the Same Day Rate.
“Type” means, with respect to any Revolving Advance, its nature as a Base Rate
Advance, a Same Day Dollar Advance, a Eurocurrency Rate Advance or, in the case
of Tranche B Advance, a Tranche B Same Day Multi-Currency Advance.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Plans exceeds the fair market
value of all such Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plans using actuarial assumptions
selected by the applicable Borrower for financial statement reporting purposes.
“U.S. Person” means (i) any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code and (ii) any Person that for U.S. federal
income tax purposes is treated as a “disregarded entity” that is wholly owned by
a Person described in clause (i).
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.1(e)(ii)(B)(III).
“VEL” means Visa Europe Limited, a private company limited by shares
incorporated under the laws of England and Wales, and its permitted successors
and assigns.
“Visa Inc.” means Visa Inc., a Delaware corporation, and its permitted
successors and assigns.
“Visa International” means Visa International Service Association, a Delaware
corporation, and its permitted successors and assigns.
“Visa U.S.A.” means Visa U.S.A. Inc., a Delaware corporation, and its permitted
successors and assigns.

1.2    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:




19    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including articles of incorporation and bylaws) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time and (vi) any reference to a fiscal period shall
be a reference to a fiscal period of Visa Inc.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

1.3    Accounting Terms.
1.3.1    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant contained herein, (A) Indebtedness of
Visa Inc. and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded and (B) any effect resulting from any
change to GAAP occurring after the date hereof as a result of the adoption of
any proposals set forth in the Proposed Accounting Standards Update, Leases
(Topic 840) issued by the Financial Accounting Standards Board on August 17,
2010, any proposals set forth in the Accounting Standards Update, Leases (Topic
842) issued by the Financial Accounting Standards Board on February 25, 2016 or
any other proposals issued by the Financial Accounting Standards Board in
connection therewith, shall be disregarded in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a




20    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on December 15, 2018.
1.3.2    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Visa Inc. or the Required Lenders shall so request, the
Administrative Agent, the Lenders and Visa Inc. shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (b)  the
applicable Borrower shall provide to the Administrative Agent (for distribution
to the Lenders) financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

1.4    Rounding. Any financial ratios required to be maintained by any Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.5    Exchange Rates; Currency Equivalents. The Administrative Agent or a Swing
Lender, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Equivalent Amounts of Loans and Total
Outstandings denominated in Agreed Currencies (other than Dollars). Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. Except for purposes of financial statements
delivered by any Borrower hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Equivalent Amount as so determined by the Administrative
Agent or such Swing Lender, as applicable.

1.6    Change of Currency. (a) Each obligation of any Borrower to make a payment
denominated in the National Currency Unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Revolving Advance in the currency of such member
state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Revolving Advance, at the end of the then current
Interest Period.
(a)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any country and any
relevant market conventions or practices relating to the change in currency.

1.7    Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any comparable
or successor rate thereto, other than in the case of its own gross negligence,
bad faith or willful misconduct




21    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


with respect to such administration, submission or such other matter related to
the rates in the definition of “Eurocurrency Rate” or with respect to any
comparable or successor rate thereto.

ARTICLE II     - THE CREDITS

2.1    Tranche A Commitments. From and including the Closing Date and prior to
the Termination Date, each Tranche A Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Tranche A Loans in Agreed
Currencies to any Borrower from time to time in a principal amount not to exceed
in the aggregate at any one time outstanding for all of the Borrowers the Dollar
Amount of its Tranche A Commitment; provided that (a) all Tranche A Loans that
are Base Rate Loans or Same Day Dollar Loans shall be made in Dollars, (b) the
Dollar Amount of the outstanding principal of Tranche A Loans shall not at any
time exceed the Total Tranche A Commitment and (c) the aggregate Dollar Amount
of the outstanding principal of all outstanding Tranche A Loans of any Tranche A
Lender shall not exceed such Tranche A Lender’s Tranche A Commitment. Subject to
the terms of this Agreement, any Borrower may borrow, repay and reborrow Tranche
A Loans at any time prior to the Termination Date. The Tranche A Commitments
shall expire on the Termination Date.

2.2    Tranche B Commitments. From and including the Closing Date and prior to
the Termination Date, each Tranche B Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Tranche B Loans to any Borrower
in Agreed Currencies from time to time in a principal amount not to exceed in
the aggregate at any one time outstanding for all of the Borrowers the Dollar
Amount of its Tranche B Commitment; provided that (a) all Tranche B Loans that
are Base Rate Loans or Same Day Dollar Loans shall be made in Dollars, (b) the
Dollar Amount of the outstanding principal of Tranche B Loans and Swing Loans
shall not at any time exceed the Total Tranche B Commitment and (c) the Total
Exposure of such Tranche B Lender shall not exceed the Dollar Amount of such
Tranche B Lender’s Tranche B Commitment. Subject to the terms of this Agreement,
any Borrower may borrow, repay and reborrow Tranche B Loans at any time prior to
the Termination Date. The Tranche B Commitments shall expire on the Termination
Date.

2.3    Swing Loans.
2.3.1    Swing Loans. From and including the Closing Date, and prior to the
Termination Date, each Swing Lender severally agrees, on the terms and
conditions set forth in this Agreement and in reliance upon the agreement of the
other Tranche B Lenders set forth in Section 2.23, to make Swing Loans to any
Borrower in Sterling or Euro from time to time on any Business Day in a
principal amount not to exceed in the aggregate at any one time outstanding for
all of the Borrowers the Dollar Amount of its Swing Commitment; provided that,
in its sole discretion, and subject to prior confirmation with the
Administrative Agent that sufficient availability under the Tranche B
Commitments exists, any Swing Lender may make Swing Loans in an amount in excess
of its Swing Commitment; provided further that during any period of ten
consecutive Business Days, there must be at least one day on which there are no
Swing Loans outstanding. Subject to the terms of this Agreement, any Borrower
may borrow, repay and reborrow Swing Loans at any time prior to the Termination
Date. The Swing Commitments shall expire on the Termination Date; provided,
further, that Swing Loans made by The Toronto-Dominion Bank, New York Branch
shall be denominated in Sterling only.
2.3.2    Limitations on Swing Loans. Subject to the first proviso in Section
2.3.1, (a) the Dollar Amount of the outstanding principal of the Swing Loans
made by any Swing Lender shall not at any time exceed its Swing Commitment and
(b) the aggregate Dollar Amount of (x) the outstanding principal of all Swing
Loans made by any Swing Lender, (y) the outstanding principal




22    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


of all Tranche B Loans made by such Swing Lender and (z) such Swing Lender’s
participation in outstanding Swing Loans made by any other Swing Lender shall
not at any time exceed the Tranche B Commitment of the Swing Lender requested to
make a Swing Loan.
2.3.3    Restrictions on Outstanding Loans. Notwithstanding anything contained
in this Agreement that may be to the contrary, no Swing Loan may be outstanding
immediately after the borrowing of a Tranche B Loan in the same currency as such
Swing Loan and the application of the proceeds thereof.

2.4    Determination of Dollar Amounts; Required Payments. (a) The
Administrative Agent will determine the Dollar Amount of:
(i)    each Eurocurrency Rate Advance (x) as of the date two Business Days prior
to the Borrowing Date or, if applicable, date of conversion/continuation of such
Eurocurrency Rate Advance, (y) on and as of the last Business Day of each
calendar quarter and on any other Business Day elected by the Administrative
Agent in its discretion or upon instruction by the Required Lenders; and
(ii)    all outstanding Tranche B Same Day Multi-Currency Advances (x) as of the
Borrowing Date or, if applicable, date of conversion/continuation of such
Tranche B Same Day Multi-Currency Advance, (y) on and as of the last Business
Day of each calendar quarter and on any other Business Day elected by the
Administrative Agent in its discretion or upon instruction by the Required
Lenders.
(b)    The applicable Swing Lender will determine the Equivalent Amount of each
Swing Loan made by it on the Borrowing Date of such Swing Loan. The applicable
Swing Lender shall notify the Administrative Agent of the Equivalent Amount of
each Swing Loan made by it on the Borrowing Date of such Swing Loan.
(c)    Each day upon or as of which the Administrative Agent, or the applicable
Swing Lender, as the case may be, determines Dollar Amounts as described in the
preceding clauses (a) or (b) is herein described as a “Revaluation Date” with
respect to each Revolving Advance and each Swing Loan for which a Dollar Amount
is determined on or as of such day. If the Administrative Agent notifies Visa
Inc. at any time that the Dollar Amount of the outstanding Tranche A Loans, the
outstanding Tranche B Loans or the outstanding Swing Loans (calculated, with
respect to those outstanding Revolving Advances denominated in Agreed Currencies
other than Dollars and outstanding Swing Loans, as of the most recent
Revaluation Date therefor) exceeds 105% of the Dollar Amount of the Total
Tranche A Commitment, the Total Tranche B Commitment or the Swing Commitment, as
the case may be, the applicable Borrower shall, within two Business Days after
such notice, repay the applicable outstanding Revolving Advances or Swing Loans
in an aggregate principal amount sufficient to eliminate the excess above 100%.

2.5    Repayment of Loans.
(a)    Each Swing Loan shall be paid in full by the applicable Borrower on the
applicable Maturity Date.
(b)    All outstanding Revolving Loans and all other unpaid Obligations shall be
paid in full by the applicable Borrower on the Termination Date.

2.6    Ratable Loans; Types of Revolving Advances. Each Tranche A Advance
hereunder shall consist of Tranche A Loans made by the Tranche A Lenders ratably
in accordance with their respective Pro




23    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


Rata Shares. Each Tranche B Advance hereunder shall consist of Tranche B Loans
made by the Tranche B Lenders ratably in accordance with their respective Pro
Rata Shares. Any Revolving Advance may be a Base Rate Advance, a Same Day Dollar
Advance or a Eurocurrency Rate Advance or in the case of a Tranche B Advance, a
Tranche B Same Day Multi-Currency Advance, or a combination thereof, selected by
the applicable Borrower in accordance with Sections 2.7 and 2.8.

2.7    Method of Selecting Types and Interest Periods for New Revolving
Advances. The applicable Borrower shall select the Class and Type of Revolving
Advance and, in the case of each Eurocurrency Rate Advance or Tranche B Same Day
Multi-Currency Advance, the Agreed Currency and in the case of each Eurocurrency
Rate Advance, the Interest Period applicable thereto from time to time. The
applicable Borrower shall give the Administrative Agent (or in the case of a
borrowing of a Tranche B Same Day Multi-Currency Advance, the London Sub-Agent
with a copy to the Administrative Agent) irrevocable notice, executed by two
Authorized Officers, in substantially the form of Exhibit D or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as may be approved by the
Administrative Agent) (a “Revolving Advance Borrowing Notice”) (i) not later
than 4:00 p.m. (New York time) on the Borrowing Date of each Base Rate Advance
or Same Day Dollar Advance, (ii) not later than 3:00 p.m. (New York time) at
least three Business Days before the Borrowing Date for each Eurocurrency Rate
Advance denominated in Dollars, (iii) not later than 3:00 p.m. (New York time)
at least four Business Days before the Borrowing Date for each Eurocurrency Rate
Advance to be denominated in an Agreed Currency other than Dollars and (iv) not
later than noon (London time) on the Borrowing Date for each Tranche B Same Day
Multi-Currency Advance, specifying:
(a)    the Borrowing Date, which shall be a Business Day, of such Revolving
Advance;
(b)    the aggregate amount of such Revolving Advance;
(c)    the Class of Revolving Advance selected;
(d)    the Type of Revolving Advance selected;
(e)    in the case of each Tranche B Same Day Multi-Currency Advance and each
Eurocurrency Rate Advance, the Agreed Currency selected; and
(f)    in the case of each Eurocurrency Rate Advance, the Interest Period
applicable thereto.

2.8    Method of Selecting Types for Swing Loans. Subject to Section 2.3.1, each
Swing Loan shall be made upon delivery of irrevocable notice, executed by two
Authorized Officers, in substantially the form of Exhibit E or such other form
as may be approved by the Administrative Agent or the applicable Swing Lender
(including any form on an electronic platform or electronic transmission system
as may be approved by the Administrative Agent or the applicable Swing Lender)
(the “Swing Loan Borrowing Notice”) from the applicable Borrower to the
Administrative Agent and the applicable Swing Lender not later than 2:00 p.m.
(London time), in the case of Swing Loans denominated in Euro and not later than
2:30 p.m. (London time) in the case of Swing Loans denominated in Sterling, in
each case, on the requested Borrowing Date. Each such notice shall specify:
(a)    the Borrowing Date, which shall be a Business Day, of such Swing Loan;
and
(b)    the aggregate amount of such Swing Loan, which shall be a principal
Equivalent Amount of at least U.S.$1,000,000 and an integral multiple of
1,000,000 units of Sterling or Euro, as applicable, or such lesser amount as may
be agreed by the applicable Swing Lender.




24    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------


        


2.9    Conversion and Continuation of Outstanding Revolving Advances. (a) Base
Rate Advances, Same Day Dollar Advances and Tranche B Same Day Multi-Currency
Advances shall continue as Base Rate Advances, Same Day Dollar Advances or
Tranche B Same Day Multi-Currency Advances, as applicable, unless and until such
Revolving Advances are converted into Eurocurrency Rate Advances pursuant to
this Section 2.9, are repaid in accordance with Section 2.5 or are prepaid in
accordance with Section 2.16. Each Eurocurrency Rate Advance shall continue as a
Eurocurrency Rate Advance until the end of the then applicable Interest Period
therefor, at which time:
(i)    each such Eurocurrency Rate Advance denominated in Dollars shall be
automatically converted into a Base Rate Advance unless (x) such Eurocurrency
Rate Advance is repaid in accordance with Section 2.5 or is prepaid in
accordance with Section 2.16 or (y) the applicable Borrower shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Rate
Advance either continue as a Eurocurrency Rate Advance in Dollars for the same
or another Interest Period or be converted into a Base Rate Advance; and
(ii)    each such Eurocurrency Rate Advance denominated in an Agreed Currency
other than Dollars shall automatically continue as a Eurocurrency Rate Advance
in the same Agreed Currency with an Interest Period of one month unless (x) such
Eurocurrency Rate Advance is repaid in accordance with Section 2.5 or is prepaid
in accordance with Section 2.16 or (y) the applicable Borrower shall have given
the Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Rate
Advance continue as a Eurocurrency Rate Advance on the same Agreed Currency for
the same or another Interest Period.
(b)    Subject to the terms of Section 3.5, the applicable Borrower may elect
from time to time to convert (i) all or any part of a Revolving Advance
denominated in Dollars from one Type into the other Type or (ii) all or any part
of a Tranche B Same Day Multi-Currency Advance denominated in any Agreed
Currency into Eurocurrency Rate Advances denominated in the same Agreed Currency
(but, in each case, not from one Class into the other Class); provided that any
conversion of any Eurocurrency Rate Advance shall be made on, and only on, the
last day of the Interest Period applicable thereto. The applicable Borrower
shall give the Administrative Agent irrevocable notice in substantially the form
of Exhibit F (a “Conversion/Continuation Notice”) of each conversion of a
Revolving Advance or continuation of a Eurocurrency Rate Advance not later than
1:00 (New York time) on the Business Day of the requested conversion or
continuation, in the case of a conversion into a Base Rate Advance, not later
than 3:00 p.m. (New York time) at least three Business Days prior to the date of
the requested conversion or continuation, in the case of a conversion into or
continuation of a Eurocurrency Rate Advance denominated in Dollars, or not later
than 3:00 p.m. (New York time) at least four Business Days prior to the date of
the requested continuation, in the case of a continuation of a Eurocurrency Rate
Advance denominated in an Agreed Currency other than Dollars, specifying:
(i)    the requested date, which shall be a Business Day, of such conversion or
continuation;
(ii)    the Class of the Loan to be converted or continued; and
(iii)    to the extent applicable, the Agreed Currency, amount and Type(s) of
the Revolving Advance(s) into which such Revolving Advance is to be converted or
continued and, in the case of a conversion into or continuation of a
Eurocurrency Rate Advance, the duration of the Interest Period applicable
thereto.




25    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------


        


2.10    Fees and Reductions in Commitments.
2.10.1    Commitment Fee. The Borrowers jointly and severally agree to pay or
cause to be paid to the Administrative Agent for the account of each Revolving
Lender (subject to Section 2.28(a)(iii)) a commitment fee on the aggregate
unused amount of such Revolving Lender’s Commitment from the date hereof until
the Termination Date at a rate per annum equal to the Commitment Fee Rate,
payable on each Payment Date and on the Termination Date. For purposes of
calculating the commitment fees hereunder, (i) the principal amount of each
Revolving Advance made in an Agreed Currency other than Dollars shall be at any
time the Equivalent Amount of such Revolving Advance as determined on the most
recent Revaluation Date with respect to such Revolving Advance and (ii)
outstanding Swing Loans shall not constitute usage of any Revolving Lender’s
Commitment.
2.10.2    Commitment Reductions. Visa Inc. may permanently reduce the Total
Commitment in whole, or in part ratably among the Revolving Lenders in integral
multiples of U.S.$5,000,000, upon at least three Business Days’ written notice
to the Administrative Agent, which notice shall specify the amount of any such
reduction; provided that (i) the amount of the Total Tranche A Commitment may
not be reduced below the aggregate Dollar Amount of the Total Tranche A
Outstandings, (ii) the amount of the Total Tranche B Commitment may not be
reduced below the aggregate Dollar Amount of the Total Tranche B Outstandings
and (iii) a notice of termination of the Total Commitment delivered by Visa Inc.
may state that such notice is conditioned upon the effectiveness of other credit
facilities or another transaction, in which case such notice (and any required
prepayments) may be revoked by Visa Inc. (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any such reduction of the Tranche B Commitment of any Lender shall reduce the
Swing Commitment of such Lender on a dollar for dollar basis. All reductions of
the Total Commitment shall be applied pro rata among the Revolving Lenders. All
accrued commitment fees shall be payable on the effective date of any
termination of the obligations of the Lenders to make Revolving Loans and Swing
Loans hereunder.

2.11    Minimum Amount of Each Revolving Advance. Each Revolving Advance shall
be in an amount equal to the Minimum Borrowing; provided that any Base Rate
Advance or Same Day Dollar Advance may be in the amount of the unused Total
Tranche A Commitment or the unused Total Tranche B Commitment, as applicable,
and any Tranche B Same Day Multi-Currency Advance may be in the amount of the
unused Total Tranche B Commitment.

2.12    Method of Borrowing. (a) On each Borrowing Date for Revolving Loans,
each applicable Lender shall make available its Loan (i) if such Loan is a part
of a Base Rate Advance or a Same Day Dollar Advance, not later than the earlier
of two hours after receipt of applicable Revolving Advance Borrowing Notice and
5:00 p.m. (New York time) in federal or other funds immediately available to the
Administrative Agent, in New York at its address specified in or pursuant to
Article XIV, (ii) if such Loan is a part of a Eurocurrency Rate Advance
denominated in Dollars, not later than 2:00 p.m. (New York time) in federal or
other funds immediately available to the Administrative Agent, in New York at
its address specified in or pursuant to Article XIV, (iii) if such Loan is a
part of a Tranche B Same Day Multi-Currency Advance, not later than 2:00 p.m.,
local time, in the city of the Administrative Agent’s Lending Installation for
such currency, in such funds as may then be customary for the settlement of
international transactions in such currency in the city of and at the address of
the Administrative Agent’s Lending Installation for such currency and (iv) if
such Loan is a part of a Eurocurrency Rate Advance denominated an Agreed
Currency other than Dollars, not later than noon, local time, in the city of the
Administrative Agent’s Lending Installation for such currency, in such funds as
may then be customary for the settlement of




26    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


international transactions in such currency in the city of and at the address of
the Administrative Agent’s Lending Installation for such currency. Unless the
Administrative Agent determines that any applicable condition specified in
Article IV has not been satisfied, the Administrative Agent will make the funds
so received from the applicable Lenders available to the applicable Borrower at
the Administrative Agent’s aforesaid address.
(a)    Each Swing Lender shall, upon fulfillment of the applicable conditions
set forth in Article IV (which fulfillment each Swing Lender may assume in the
absence of prior written notice from the applicable Borrower, the Administrative
Agent or the Required Lenders to the contrary), make any requested Swing Loan
available on the requested Borrowing Date in Same Day Funds available to such
Borrower in the currency and in the amount requested by such Borrower at such
Swing Lender’s Lending Installation.
(b)    Any change to the account or accounts of any Borrower into which the
proceeds of any Revolving Advance or Swing Loan are to be deposited or credited,
or any change in the instructions of any Borrower with respect to the funding or
transfer of the proceeds of any Revolving Advance or Swing Loan, shall require a
written notice to the Administrative Agent or the applicable Swing Lender of
such change, executed by two Authorized Officers of such Borrower.

2.13    Interest Rates, etc. (a) Each Base Rate Advance shall bear interest on
the outstanding principal amount thereof, for each day from and including the
date such Base Rate Advance is made or is converted from a Eurocurrency Rate
Advance into a Base Rate Advance pursuant to Section 2.9 to but not including
the date it becomes due or is converted into a Eurocurrency Rate Advance
pursuant to Section 2.9, at a rate per annum equal to (x) the Base Rate for such
day plus (y) the Applicable Margin in effect from time to time. Changes in the
rate of interest on that portion of any Revolving Advance maintained as a Base
Rate Advance will take effect simultaneously with each change in the Base Rate.
(a)    Each Same Day Dollar Advance shall bear interest on the outstanding
principal amount thereof, for each day from and including the date such Same Day
Dollar Advance is made or is converted from a Eurocurrency Rate Advance into a
Same Day Dollar Advance pursuant to Section 2.9 to but not including the date it
becomes due or is converted into a Eurocurrency Rate Advance pursuant to
Section 2.9, at a rate per annum equal to (x) the Same Day Rate for such day
plus (y) the Applicable Margin in effect from time to time.
(b)    Each Eurocurrency Rate Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to but not including the last day of such Interest Period at
a rate per annum equal to (x) the Eurocurrency Rate plus (y) the Applicable
Margin in effect from time to time, determined by the Administrative Agent as
applicable to such Eurocurrency Rate Advance based upon the applicable
Borrower’s selections under Sections 2.7 and 2.9 and otherwise in accordance
with the terms hereof.
(c)    Each Tranche B Same Day Multi-Currency Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Tranche B Same Day Multi-Currency Advance is made to but not including the
date it becomes due or is converted into a Eurocurrency Rate Advance pursuant to
Section 2.9, at a rate per annum equal to (x) the Same Day Rate for such day
plus (y) the Applicable Margin in effect from time to time.
(d)    Each Swing Loan shall bear interest on the outstanding principal amount
thereof, for each day from and including the day such Swing Loan is made to but
not including the date it is paid at a rate per annum equal to the sum of (x)
the Same Day Rate for such day plus (y) the Applicable Margin in effect from
time to time.




27    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------


        


2.14    Rates Applicable During an Event of Default. Notwithstanding anything to
the contrary contained in this Article II, during the continuance of an Event of
Default, the Required Lenders may, at their option, by notice to Visa Inc.
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (a) no Revolving Advance
denominated in Dollars and no Tranche B Same Day Multi-Currency Advance may be
converted into or continued as a Eurocurrency Rate Advance and/or (b) no
Interest Period for any Revolving Advance denominated in a currency other than
Dollars may have a term longer than one month. During the continuance of an
Event of Default under Section 7.2, the Required Lenders may, at their option,
by notice to Visa Inc. (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that (a)
any unpaid amount of each Eurocurrency Rate Advance shall bear interest for the
remainder of the applicable Interest Period and any subsequent Interest Period
at the rate otherwise applicable thereto plus 2% per annum, (b) any unpaid
amount of each Base Rate Advance shall bear interest at the rate otherwise
applicable thereto from time to time plus 2% per annum, (c) any unpaid amount of
each Same Day Dollar Advance shall bear interest at the rate otherwise
applicable thereto from time to time plus 2% per annum, (d) any unpaid amount of
each Tranche B Same Day Multi-Currency Advance shall bear interest at the rate
otherwise applicable thereto from time to time plus 2% per annum and (e) any
unpaid amount of each Swing Loan shall bear interest at a rate per annum equal
to the rate otherwise applicable thereto from time to time plus 2% per annum.
During the continuance of an Event of Default under Section 7.5, the interest
rates set forth in clauses (a), (b), (c), (d) and (e) above shall be applicable
to the amounts described therein without any election or action on the part of
the Administrative Agent or any Lender.

2.15    Method of Payment.
(a)    Each Revolving Advance shall be repaid by the applicable Borrower and
each payment of interest thereon shall be paid by the applicable Borrower in the
currency in which such Revolving Advance was made. All such payments to be made
in Dollars and all other payments in respect of the Obligations (other than
payments in respect of Swing Loans, which shall be paid in accordance with
Section 2.15(c) below) shall be made by the applicable Borrower, without
condition or deduction for any counterclaim, defense, recoupment or setoff, in
immediately available funds to the Administrative Agent at (except as set forth
in the next sentence) the Administrative Agent’s Lending Installation, by noon
(local time at the place of payment) on the date due and shall be applied
ratably by the Administrative Agent among the Revolving Lenders according to
their respective Pro Rata Shares (based on the Class of the Revolving Advance to
which such payment is to be applied, as designated by the applicable Borrower
pursuant Section 2.15(b)). All such payments to be made in any currency other
than Dollars (other than payments in respect of Swing Loans, which shall be paid
in accordance with Section 2.15(c) below) shall be made by the applicable
Borrower, without condition or deduction for any counterclaim, defense,
recoupment or setoff, in such currency by noon (local time at the place of
payment) on the date due in such funds as may then be customary for the
settlement of international transactions in such currency for the account of the
Administrative Agent, at its Lending Installation for such currency, and shall
be applied ratably by the Administrative Agent among the Revolving Lenders
according to their respective Pro Rata Shares (based on the Class of the
Revolving Advance to which such payment is to be applied, as designated by the
applicable Borrower pursuant Section 2.15(b)). Each payment delivered to the
Administrative Agent for the account of any Revolving Lender shall be delivered
promptly by the Administrative Agent to the applicable Lender in the same type
of funds that the Administrative Agent received at such Lender’s address
specified pursuant to Article XIV or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender.




28    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


(b)    If there is more than one Class of Loans outstanding at such time,
concurrently with each payment made under this Section 2.15 and each prepayment
made under Section 2.16, the applicable Borrower shall designate to the
Administrative Agent the Class of Revolving Advance or Swing Loan to which such
payment or prepayment should be applied.
(c)    Each Swing Loan shall be repaid by the applicable Borrower and each
payment of interest thereon shall be paid by the applicable Borrower in the
currency of such Swing Loan to the Lending Installation of the applicable Swing
Lender. All such payments shall be made by the applicable Borrower by noon
(London time), without condition or deduction for any counterclaim, defense,
recoupment or setoff, on or before the Maturity Date in such funds as may then
be customary for the settlement of international transactions in the applicable
currency for the account of the Lending Installation of the applicable Swing
Lender.
(d)    Notwithstanding the foregoing provisions of this Section 2.15, if, after
the making of any Revolving Advance in any currency other than Dollars or any
Swing Loan, currency control or exchange regulations are imposed in the country
which issues the applicable currency with the result that the type of currency
in which such Revolving Advance, such Swing Loan was made (the “Original
Currency”) no longer exists or the applicable Borrower is not able to make
payment in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that such Borrower take all
risks of the imposition of any such currency control or exchange regulations.
For purposes of this Section 2.15, the commencement of the third stage of the
European Economic and Monetary Union shall not constitute the imposition of
currency control or exchange regulations.
(e)    The obligations of the Lenders hereunder to make Revolving Advances, to
fund participations in Swing Loans pursuant to Section 2.23 and to make payments
pursuant to Section 9.5(c) are several and not joint. Subject to
Section 2.28(a)(iv), the failure of any Lender to make any Loan required to be
funded by it hereunder, to fund any such participation or to make any payment
under Section 9.5(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
fund its participation or to make its payment under Section 9.5(c).

2.16    Optional Principal Payments.
2.16.1    Base Rate Advances. The applicable Borrower may from time to time pay,
without penalty or premium, all outstanding Base Rate Advances owing by it or,
in an amount equal to the Minimum Borrowing, any portion of the outstanding Base
Rate Advances upon notice to the Administrative Agent not later than 1:00 p.m.
(New York time) on the date of prepayment, which notice must be substantially in
the form attached hereto as Exhibit H (including any form on an electronic
platform or electronic transmission system) or as otherwise agreed by Visa Inc.
and the Administrative Agent from time to time, appropriately completed.
2.16.2    Same Day Dollar Advances. The applicable Borrower may from time to
time pay, without penalty or premium, all outstanding Same Day Dollar Advances
owing by it or, in an amount equal to the Minimum Borrowing, any portion of the
outstanding Same Day Dollar Advances upon notice to the Administrative Agent not
later than 1:00 p.m. (New York time) on the date of prepayment, which notice
must be substantially in the form attached hereto as Exhibit H (including any
form on an electronic platform or electronic transmission system) or as
otherwise agreed by Visa Inc. and the Administrative Agent from time to time,
appropriately completed.




29    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


2.16.3    Eurocurrency Rate Advances. The applicable Borrower may from time to
time pay, subject to the payment of any amounts required by Section 3.5 but
without penalty or premium, all outstanding Eurocurrency Rate Advances owing by
it or, in an amount equal to the Minimum Borrowing, any portion of the
outstanding Eurocurrency Rate Advances owing by it upon at least three Business
Days’ prior notice to the Administrative Agent, which notice must be
substantially in the form attached hereto as Exhibit H (including any form on an
electronic platform or electronic transmission system) or as otherwise agreed by
Visa Inc. and the Administrative Agent from time to time, appropriately
completed.
2.16.4    Tranche B Same Day Multi-Currency Advances. The applicable Borrower
may from time to time pay, without penalty or premium, all outstanding Tranche B
Same Day Multi-Currency Advances owing by it or, in an amount equal to the
Minimum Borrowing, any portion of the outstanding Tranche B Same Day
Multi-Currency Advances owing by it upon notice to the Administrative Agent not
later than noon (London time) on the date of prepayment, which notice must be
substantially in the form attached hereto as Exhibit H (including any form on an
electronic platform or electronic transmission system) or as otherwise agreed by
Visa Inc. and the Administrative Agent from time to time, appropriately
completed.
2.16.5    Swing Loans. The applicable Borrower may from time to time pay,
without premium or penalty, all outstanding Swing Loans owing by it or, in an
amount equal to a principal Equivalent Amount of at least U.S.$5,000,000 and an
integral multiple of 1,000,000 units of Sterling or Euro, as applicable, any
portion of an outstanding Swing Loan owing by it upon notice to the applicable
Swing Lender not later than noon (London time) on the date of such prepayment,
which notice must be substantially in the form attached hereto as Exhibit I
(including any form on an electronic platform or electronic transmission system)
or as otherwise agreed by Visa Inc. and such Swing Lender from time to time,
appropriately completed.
2.16.6    Pro Rata Distribution. Any optional payment of Loans shall be made to
the Administrative Agent for distribution on a pro rata basis to the applicable
Lenders.

2.17    Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Loan made
by such Lender from time to time, including the Class of each Loan and the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(a)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount and Class of each Revolving Loan made hereunder, the Agreed
Currency and Type thereof and the Interest Period with respect thereto, (ii) the
amount and currency of each Swing Loan made hereunder, (iii) the amount of any
principal or interest due and payable or to become due and payable from any
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Administrative Agent hereunder from any Borrower and each Lender’s share
thereof.
(b)    Absent manifest error, the entries in the accounts maintained pursuant to
clauses (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the applicable Borrower
to repay the Obligations in accordance with their terms. In the event of any
conflict between the accounts maintained by the Administrative Agent and the
accounts of any Lender, the accounts of the Administrative Agent shall control
in the absence of manifest error.




30    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


(c)    Any Revolving Lender may request that its Loans be evidenced by a
promissory note substantially in the form of Exhibit C (a “Note”). In such
event, the applicable Borrower shall prepare, execute and deliver to such
Revolving Lender such Note payable to such Revolving Lender. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after any assignment pursuant to Section 13.3) be represented by one or more
Notes payable to the payee named therein or any assignee pursuant to
Section 13.3, except to the extent that any such Revolving Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in clauses (a) and (b) above.

2.18    Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Administrative Agent to convert or continue Revolving Advances based on
telephonic notices made by any person or persons the Administrative Agent or any
Lender in good faith believes to be an Authorized Officer, it being understood
that the foregoing authorization is specifically intended to allow
Conversion/Continuation Notices to be given telephonically by an Authorized
Officer. The applicable Borrower agrees to deliver promptly to the
Administrative Agent or the applicable Lender a written confirmation (signed by
an Authorized Officer) of each telephonic notice, if such confirmation is
requested by the Administrative Agent or such Lender. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent or the applicable Lender in accordance with the telephonic
notice of the applicable Borrower, the records of the Administrative Agent or
such Lender shall govern absent manifest error.

2.19    Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Base Rate Advance, Same Day Dollar Advance or Tranche B Same Day Multi-Currency
Advance shall be payable by the applicable Borrower on each Payment Date,
commencing with the first such date to occur after the date hereof, on any date
on which such Revolving Advance is prepaid, whether due to acceleration or
otherwise, and at maturity. Interest accrued on that portion of the outstanding
principal amount of any Base Rate Advance, Same Day Dollar Advance or Tranche B
Same Day Multi-Currency Advance converted into a Eurocurrency Rate Advance on a
day other than a Payment Date shall be payable by the applicable Borrower on the
date of conversion. Interest accrued on each Eurocurrency Rate Advance shall be
payable by the applicable Borrower on the last day of its applicable Interest
Period, on any date on which such Eurocurrency Rate Advance is prepaid, whether
by acceleration or otherwise, and at maturity. Interest accrued on each
Eurocurrency Rate Advance having an Interest Period longer than three months
shall also be payable by the applicable Borrower on the last day of each
three‑month interval during such Interest Period. Interest accrued on each Swing
Loan shall be paid by the applicable Borrower on the Maturity Date therefor and
on any date on which such Swing Loan is prepaid, whether due to acceleration or
otherwise. Interest and commitment fees shall be calculated for actual days
elapsed on the basis of a 360‑day year, except for (x) interest on Base Rate
Loans calculated by reference to the “prime rate” of Bank of America, which
shall be calculated for actual days elapsed on the basis of a 365‑day year or
when appropriate, a 366-day year and (y) Swing Loans denominated in Sterling and
Revolving Loans denominated in Sterling, which shall be calculated for actual
days elapsed on the basis of a 365‑day year. Interest shall be payable by the
applicable Borrower for the day a Loan is made but not for the day of any
payment on the amount paid if payment is received prior to noon (local time) at
the place of payment. If any payment of principal of or interest on a Loan shall
become due on a day which is not a Business Day, such payment shall be made by
the applicable Borrower on the next succeeding Business Day and, in the case of
a principal payment, such extension of time shall be included in computing
interest in connection with such payment.

2.20    Notification of Revolving Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, the Administrative Agent
will notify each applicable Lender of the contents of each Total Commitment
reduction notice, Revolving Advance Borrowing Notice, Conversion/Continuation
Notice and repayment or prepayment notice received by it hereunder. The
Administrative Agent will notify each applicable Lender of the interest rate
applicable to each Eurocurrency




31    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


Rate Advance promptly upon determination of such interest rate and will give
each Lender prompt notice of each change in the Base Rate or the Same Day Rate.

2.21    Lending Installations. Each Lender may, by written notice to the
Administrative Agent and Visa Inc. in accordance with Article XIV, or the
Administrative Agent, may by written notice to Visa Inc. and the Lenders,
designate replacement or additional Lending Installations through which Loans
will be made available by it and for whose account Loan payments are to be made.
All terms of this Agreement shall apply to any such Lending Installation and the
Loans and any Notes issued hereunder shall be deemed held by each Lender for the
benefit of any such Lending Installation.

2.22    Non-Receipt of Funds by the Administrative Agent. (a) Unless the
Administrative Agent shall have received notice from a Lender on (in the case of
a Base Rate Advance, a Same Day Dollar Advance or a Tranche B Same Day
Multi-Currency Advance) or prior to (in the case of a Eurocurrency Rate Advance)
the proposed date of any Revolving Advance that such Lender will not make
available to the Administrative Agent such Lender’s share of such Revolving
Advance, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.1 and 2.2, as
applicable, and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Revolving Advance available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the Compensation Rate and (ii) in the case
of a payment to be made by such Borrower, the rate of interest applicable to
such Revolving Advance. If such Borrower and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Revolving Advance to the Administrative Agent, then the amount so
paid shall constitute such Lender’s Loan included in such Revolving Advance. Any
payment by such Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.
(a)    Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if such Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Compensation Rate. A notice of the Administrative Agent to any Lender or such
Borrower with respect to any amount owing under this clause (b) shall be
conclusive, absent manifest error.

2.23    Participations in Swing Loans. (a) Each Tranche B Lender agrees that it
shall at all times have a participation in, and acknowledges that it is
irrevocably and unconditionally obligated, upon receipt of notice that the
Administrative Agent has received a Swing Participation Funding Notice for any
Swing Loan, to fund (or to cause an Affiliate to fund) its participation in,
such outstanding Swing Loan in an amount equal to its Pro Rata Share (or such
greater share as may be determined pursuant to Section 2.28(a)(iv)) of the
amount of such Swing Loan. Notwithstanding the foregoing, the aggregate Total
Exposure of




32    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


any Lender (whether directly or by funded or unfunded participation) shall not
exceed such Lender’s Tranche B Commitment.
(a)    The Administrative Agent shall promptly notify each Tranche B Lender of
its receipt of a Swing Participation Funding Notice. Promptly (and in any event
within three Business Days in the case of Swing Loans) after receipt of such
Notice, each Tranche B Lender shall (or shall cause an Affiliate to) make
available to the Administrative Agent for the account of each applicable Swing
Lender an amount in the applicable Agreed Currency and in Same Day Funds equal
to its applicable share of all outstanding Swing Loans of such Swing Lender (it
being understood that no Tranche B Lender which is an Affiliate of a Swing
Lender shall be obligated to make any amount available to such Swing Lender
unless otherwise required by such Swing Lender). If any Tranche B Lender so
notified fails to make available to the Administrative Agent for the account of
the applicable Swing Lender the full amount of such Tranche B Lender’s
participations in all Swing Loans of such Swing Lender by the date which is
three Business Days after its receipt of such notice from the Administrative
Agent, then interest shall accrue on such Tranche B Lender’s obligations to fund
such participations, from such date to the date such Tranche B Lender pays such
obligations in full, at a rate per annum equal to the interest rate applicable
to each relevant Loan as in effect from time to time during such period. Until
each Tranche B Lender funds its risk participation pursuant to this
Section 2.23, interest in respect of such participation shall be solely for the
account of the applicable Swing Lender.
(b)    From and after the date on which the Administrative Agent has received a
Swing Participation Funding Notice for any Swing Loan, all funds received by a
Swing Lender in payment of any Swing Loan made by such Swing Lender, interest
accrued thereon after the third Business Day following delivery of such notice
and other amounts payable in respect thereof shall be delivered by such Swing
Lender to the Administrative Agent, in the same funds as those received by such
Swing Lender, to be distributed to all Tranche B Lenders in accordance with
their applicable shares (i.e., giving effect to the funding of participations
pursuant to this Section 2.23), except that the applicable share of such funds
of any Tranche B Lender that has not funded its participations as provided
herein shall be retained by such Swing Lender.
(c)    If the Administrative Agent or any Swing Lender is required at any time
to return to any Borrower, or to a trustee, receiver, liquidator or custodian or
any official in any bankruptcy or insolvency proceeding, any portion of any
payment made by such Borrower to the Administrative Agent or such Swing Lender
in respect of any Swing Loan or any interest thereon, each Tranche B Lender
shall, on demand of the Administrative Agent, forthwith return to the
Administrative Agent for the account of such Swing Lender its applicable share
of the amount so returned by the Administrative Agent or such Swing Lender plus
interest thereon from the date such demand is made to the date such amount is
returned by such Tranche B Lender to the Administrative Agent, at a rate per
annum equal to the rate specified by such Swing Lender as its cost of funds for
such period.
(d)    The Required Lenders, the Swing Lenders and the Administrative Agent may
agree on any other reasonable method (such as making assignments of Swing Loans)
for sharing the risks of Swing Loans ratably among all Tranche B Lenders as
provided herein so long as such method does not materially disadvantage any
Lender.
(e)    Each Tranche B Lender’s obligation to fund its participation interests in
Swing Loans pursuant to this Section 2.23 shall be absolute and unconditional
and shall not be affected by any circumstance whatsoever, including (a) any
set-off, counterclaim, recoupment, defense or other right which such Tranche B
Lender may have against any other Lender, any Borrower, the Administrative Agent
or any other Person for any reason whatsoever, (b) the occurrence or continuance
of a Default, an Event of




33    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


Default or a Material Adverse Effect, (c) any breach of this Agreement by any
Borrower or any other Lender, (d) any inability of any Borrower to satisfy the
conditions precedent to borrowing set forth in this Agreement on the date upon
which any participation interest in any Swing Loan is to be funded or (e) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.
(f)    Notwithstanding the provisions of clause (f) above, no Tranche B Lender
shall be required to fund a participation interest in any Swing Loan if, prior
to the making of such Swing Loan, the applicable Swing Lender received written
notice from the applicable Borrower, the Administrative Agent or the Required
Lenders specifying that one or more of the conditions precedent to the making of
such Swing Loan were not satisfied and, in fact, such conditions precedent to
the making of such Swing Loan were not satisfied at the time of the making of
such Swing Loan; provided that the obligation of such Tranche B Lender to fund
such participation interest shall be reinstated on the date on which all
conditions precedent to the making of such Swing Loan have been satisfied (or
waived by the Required Lenders or all Tranche B Lenders, as applicable).

2.24    Designated Borrowers. (a) Designation. (i) Visa Inc. may, upon ten
Business Days prior notice, at any time, and from time to time, by delivery to
the Administrative Agent of a Designation Agreement duly executed by Visa Inc.
and the respective Subsidiary and substantially in the form of Exhibit B hereto,
designate such Subsidiary as a “Designated Borrower” for purposes of this
Agreement and such Subsidiary shall thereupon become a “Designated Borrower” for
purposes of this Agreement and, as such, shall have all of the rights and
obligations of a Borrower hereunder; provided that no such Designated Borrower
may borrow hereunder unless the conditions in Section 4.2 are satisfied on the
date of the initial borrowing by such Designated Borrower; and provided further
that if such Subsidiary is organized under the laws of a jurisdiction other than
that of the United States or a political subdivision thereof (or, solely in the
case of a designation of Visa Europe Limited, the United Kingdom), Visa Inc.
shall give 15 Business Days prior notice to the Administrative Agent. The
Administrative Agent shall
promptly notify each Lender of each such designation by Visa Inc. and the
identity of the respective Subsidiary. Following the giving of any notice
pursuant to this Section 2.24, if the designation of such Designated Borrower
obligates the Administrative Agent or any Lender to comply with “know your
customer” or other identification and customary due diligence procedures in
circumstances where the necessary information is not already available to it,
Visa Inc. shall, promptly upon the request of the Administrative Agent or any
Lender, supply such documentation and other evidence as is reasonably requested
by the Administrative Agent or any Lender in order for the Administrative Agent
or such Lender to carry out and be satisfied it has complied with the results of
all necessary “know your customer” and customary due diligence or other similar
checks under all applicable laws and regulations (including, without limitation,
Beneficial Ownership Certifications in relation to such Designated Borrower to
the extent such Designated Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation). For the avoidance of doubt, Visa
International, Visa U.S.A. and VEL are Designated Borrowers as of the Closing
Date and the conditions in Section 4.2 are deemed to have been satisfied.
If Visa Inc. shall designate as a Designated Borrower hereunder any Subsidiary
not organized under the laws of the United States or any State thereof, any
Lender may, with notice to the Administrative Agent and Visa Inc., fulfill its
Commitment by causing an Affiliate or branch of such Lender to act as the Lender
in respect of such Designated Borrower.
(i)    As soon as practicable and in any event within five Business Days after
notice of the designation under Section 2.24(a)(i) of a Designated Borrower that
is organized under the laws of a jurisdiction other than of the United States or
a political subdivision thereof (or, solely in the case of a designation of Visa
Europe Limited, the United Kingdom), any Lender that may not




34    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


legally lend to, or whose internal policies, consistently applied, preclude
lending to, such Designated Borrower (a “Protesting Lender”) shall so notify
Visa Inc. and the Administrative Agent in writing. With respect to each
Protesting Lender, Visa Inc. shall, effective on or before the date that such
Designated Borrower shall have the right to borrow hereunder, either (A) (i)
replace such Protesting Lender in accordance with Section 2.27 or (ii) notify
the Administrative Agent and such Protesting Lender that the Commitments of such
Protesting Lender shall be terminated; provided that (x) Visa Inc. shall have
received the prior written consent of the Administrative Agent and each Swing
Lender, which consents shall not unreasonably be withheld, and (y) such
Protesting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, including amounts payable pursuant to
Section 3.5, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the relevant Borrower (in the case of all other
amounts), or (B) cancel its request to designate such Subsidiary as a
“Designated Borrower” hereunder.
(b)    Termination. Upon the indefeasible payment and performance in full of all
of the indebtedness, liabilities and obligations under this Agreement of any
Designated Borrower, so long as at the time no Revolving Advance Borrowing
Notice or Swing Loan Borrowing Notice in respect of such Designated Borrower is
outstanding, such Subsidiary’s status as a “Designated Borrower” shall terminate
upon notice to such effect from the Administrative Agent to the Lenders (which
notice the Administrative Agent shall give promptly, and only upon its receipt
of a request therefor from Visa Inc.). Thereafter, the Lenders shall be under no
further obligation to make any Loan hereunder to such Designated Borrower.

2.25    Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York office on the Business Day preceding that on which final,
nonappealable judgment is given. The obligations of the applicable Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, such Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 12.2, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

2.26    Increase in Commitments.
(a)    Provided there exists no Default or Event of Default, upon notice to the
Administrative Agent (which shall promptly notify such of the Revolving Lenders
as Visa Inc. may specify), Visa Inc. may, from time to time, elect to increase
the Total Commitment to an amount (after giving effect to all such increases)
that does not exceed U.S.$7,000,000,000; provided that (i) each increase shall
be in a minimum




35    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


amount of U.S.$25,000,000 and (ii) Visa Inc. may make a maximum of five such
elections. At the time of sending such notice, Visa Inc. (in consultation with
the Administrative Agent) shall specify the time period within which each
applicable Revolving Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
applicable Revolving Lenders).
(b)    Each applicable Revolving Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, the amount of such increase and whether such increase is of its Tranche A
Commitment or Tranche B Commitment. Any Revolving Lender not responding within
such time period shall be deemed to have declined to increase its Revolving
Commitment.
(c)    The Administrative Agent shall notify Visa Inc. and each applicable
Revolving Lender of the applicable Revolving Lenders’ responses to each request
made hereunder. To achieve the full amount of a requested increase and subject
to the consent of the Administrative Agent and, in respect of any increase of
Tranche B Commitments, each Swing Lender, which consent shall not be
unreasonably withheld or delayed, Visa Inc. may also invite Eligible Assignees
to become Lenders.
(d)    If the Total Commitment is increased in accordance with this Section, the
Administrative Agent and Visa Inc. shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify Visa Inc. and the Revolving Lenders
(including any new Revolving Lenders) of the final allocation of such increase
and such Increase Effective Date. On or before such Increase Effective Date,
each Eligible Assignee that becomes a new Revolving Lender shall execute a
joinder agreement to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent. The Administrative Agent is authorized
and directed to amend and distribute to the Revolving Lenders (including any new
Revolving Lenders) a revised Schedule 1 that gives effect to each increase in
the Total Commitment and the allocation thereof among the Revolving Lenders
(including any new Revolving Lenders).
(e)    If on the Increase Effective Date, there is an unpaid principal amount of
Revolving Loans, the applicable Borrowers shall, on such date or on such date or
dates thereafter as the Administrative Agent shall reasonably specify (in
consultation with Visa Inc. and having regard to the avoidance of amounts
payable pursuant to Section 3.5, in each case so long as no Event of Default has
occurred and is continuing), borrow Revolving Loans from the Revolving Lenders
and/or prepay any Revolving Loans outstanding on each Increase Effective Date
for the sole purpose of insuring that the Revolving Loans (including, without
limitation, the Types thereof and Interest Periods with respect thereto) shall
be held by the Revolving Lenders pro rata according to their revised applicable
shares.

2.27    Replacement of Lenders. If any Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.6, or if any Lender is a Defaulting
Lender, a Non-Consenting Lender or a Protesting Lender, then such Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Sections 13.1, 13.2 and 13.3), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.1 and
3.4) and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    Such Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 13.3.1(d);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under




36    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


the other Loan Documents (including any amounts under Section 3.5) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the applicable Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.4 or payments required to be made pursuant to
Section 3.1, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling such Borrower to require such assignment and delegation
cease to apply.
Each party hereto agrees that an assignment required pursuant to this
Section 2.27 may, if not executed by the Lender required to make such assignment
within five Business Days after such Lender is requested to execute such
assignment, be effected pursuant to an Assignment and Assumption executed by
Visa Inc. (as the attorney-in-fact and on behalf of such Lender) and the
assignee and acknowledged by the Administrative Agent.

2.28    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 8.2.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Swing Lenders hereunder; third, as Visa Inc.
may request (so long as no Default exists), to the funding of any Loan or
participation therein in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
Visa Inc., to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans or participations therein under this Agreement; fifth, to the
payment of any amounts owing to any Lender or any Swing Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or any
Swing Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower




37    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loan in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 4.3
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders as provided herein prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Swing Loans are held by the Lenders as
required herein without giving effect to Section 2.28(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    Commitment Fees. No Defaulting Lender shall be entitled to receive any
commitment fee payable under Section 2.10 for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(iv)    Reallocation of Unfunded Participations to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s unfunded participation obligations in
Swing Loans shall be reallocated among the applicable Non-Defaulting Lenders on
a pro rata basis (calculated without
regard to such Defaulting Lender’s Tranche B Commitment) but only to the extent
that such reallocation does not cause the aggregate Total Exposure of any
Non-Defaulting Lender (whether directly or by funded or unfunded participation)
to exceed such Non-Defaulting Lender’s Tranche B Commitment. Subject to Section
9.13, no reallocation hereunder shall be deemed to increase the Tranche B
Commitment of any Non-Defaulting Lender or decrease the Tranche B Commitment of
any Defaulting Lender or constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    Repayment of Swing Loans. If the reallocation described in clause (a)(iv)
above cannot, or can only partially, be effected, the applicable Borrower shall,
within two Business Days following written notice and request by the
Administrative Agent and without prejudice to any right or remedy available to
it hereunder or under applicable law, prepay Swing Loans in an amount equal to
the Swing Lenders’ Fronting Exposure.
(b)    Defaulting Lender Cure. If Visa Inc., the Administrative Agent and the
Swing Lenders agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Swing Loans to be held on a pro rata basis
by the applicable Lenders (without giving effect to Section 2.28(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.




38    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


(c)    New Swing Loans. So long as any Lender is a Defaulting Lender, no Swing
Lender shall be required to fund any Swing Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swing Loan.

ARTICLE III     - YIELD PROTECTION; TAXES

3.1    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Borrower, then the Administrative Agent or such Borrower shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(i)    If any Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) such Borrower or
the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) such Borrower or the Administrative Agent shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with the Code and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Borrower shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.1) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(ii)    If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section 3.1) the applicable Recipient receives an amount equal to the
sum it would have received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, each applicable Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Tax Indemnifications.




39    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


(i)    Each applicable Borrower shall, and does hereby, indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.1) payable or paid by such Recipient in respect of such Borrower or
required to be withheld or deducted from a payment by such Borrower to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to
applicable Borrower by a Lender (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each applicable Borrower shall, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof after demand therefor in accordance with Section 3.7(a), for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent in respect of such Borrower as required pursuant to Section 3.1(c)(ii)
below.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the applicable Borrower has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of such Borrower to do so), (y) the Administrative Agent and the
Borrowers, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 13.2.1 relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Borrowers, as applicable, against any Excluded Taxes attributable to such Lender
that are payable or paid by the Administrative Agent or a Borrower in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this subclause (ii).
(d)    Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by a Borrower or the
Administrative Agent, as the case may be, to a Governmental Authority as
provided in this Section 3.1, such Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to such Borrower, as the case
may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to such Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to Visa Inc. and the Administrative Agent,
at the time or times reasonably requested by Visa Inc. or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law or the taxing authorities of a jurisdiction pursuant to such
applicable law or reasonably requested by Visa Inc. or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Visa Inc. or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Visa Inc. or the Administrative Agent
as will enable the Borrowers or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting




40    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation either (A) set forth in Section 3.1(e)(ii)(A), (ii)(B)
and (ii)(D) below or (B) required by applicable law other than the Code or the
taxing authorities of the jurisdiction pursuant to such applicable law to comply
with the requirements for exemption or reduction of withholding tax in that
jurisdiction) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to Visa Inc. and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Visa Inc. or the Administrative Agent), executed copies of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Non‑U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to Visa Inc. and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Non‑U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Visa Inc. or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Non‑U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(II)    executed copies of IRS Form W-8ECI;
(III)    in the case of a Non‑U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Non‑U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or
(IV)    to the extent a Non‑U.S. Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9 and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non‑U.S. Lender is a partnership and one or more direct or indirect partners of
such Non‑U.S. Lender are claiming the portfolio interest exemption, such
Non‑U.S. Lender may provide a U.S. Tax Compliance




41    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;
(C)    any Non‑U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to Visa Inc. and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Non‑U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Visa Inc. or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Visa Inc. and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Visa Inc. or
the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Visa Inc. or the Administrative
Agent as may be necessary for the Borrowers and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(ii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.1 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
Visa Inc. and the Administrative Agent in writing of its legal inability to do
so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines in good faith that it has received a refund
of any Taxes as to which it has been indemnified by any Borrower or with respect
to which any Borrower has paid additional amounts pursuant to this Section 3.1,
it shall pay to such Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 3.1 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Recipient, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to such Borrower pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed




42    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Borrower or
any other Person.
(g)    Survival. Each party’s obligations under this Section 3.1 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.2    Illegality. If any Lender determines in good faith that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Installation to perform any
of its obligations hereunder with respect to, or to make, maintain or fund or
charge interest with respect to, any Revolving Advance or Swing Loan or to
determine or charge interest rates based upon any Currency Reference Rate, or if
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any other
Agreed Currency in the applicable interbank market, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent (which notice
shall be given promptly by such Lender after the basis for such notice is known
by such Lender), (i) such obligation of such Lender to issue, make, maintain,
fund or charge interest with respect to any such Revolving Advance or Swing Loan
or continue Loans in the affected currency or currencies or, in the case of
Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans, Same Day Dollar
Loans or Tranche B Same Day Multi-Currency
Loans to Eurocurrency Rate Loans, shall be suspended and (ii) if such notice
asserts the illegality of such Lender’s making or maintaining Base Rate Loans
the interest rate on which is determined by reference to the Daily Floating One
Month Rate, Same Day Dollar Loans or Tranche B Same Day Multi-Currency Loans,
the interest rate on such Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Daily Floating One Month Rate, in each case until such Lender notifies the
Administrative Agent and Visa Inc. that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the applicable
Borrower shall, within the applicable time frame set forth below, prepay or, if
applicable and such Loans are denominated in Dollars, convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Daily Floating One Month Rate), on
the earlier of the last day of the Interest Period or the Maturity Date, as
applicable, therefor, if such Lender may lawfully continue to maintain such
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Loans. Upon any such prepayment or conversion, the applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted.

3.3    Inability to Determine Rates; Reference Rate Replacement. (a) If in
connection with any request for a Eurocurrency Rate Loan, a Same Day Dollar
Loan, a Tranche B Same Day Multi-Currency Loan or a Swing Loan or a conversion
to or continuation thereof, as applicable, (i) the Administrative Agent or a
Swing Lender, as the case may be, determines that (A) deposits (whether in
Dollars or another Agreed Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period or day, as applicable, of such Eurocurrency Rate Loan, a
Same Day Dollar Loan, a Tranche B Same Day Multi-Currency Loan or Swing Loan, or
(B) adequate and reasonable means do not exist for determining any applicable
Currency Reference Rate for any requested Interest Period or day, as applicable,
with respect to a proposed Eurocurrency Rate Loan, Same Day Dollar Loan, Tranche
B Same Day Multi-Currency Loan or Swing Loan (whether denominated in Dollars or
another Agreed Currency) or in connection with an existing or proposed Base Rate
Loan (in each case with respect to this clause (a), the “Impacted Loans”) or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason the applicable Currency Reference Rate for any requested Interest Period
or day, as applicable, with respect to a proposed Eurocurrency Rate Loan or
applicable Swing Loan does not




43    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, Same Day Dollar Loan, Tranche B Same Day Multi-Currency
Loan or Swing Loan, the Administrative Agent will promptly so notify Visa Inc.
and each applicable Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans, Same Day Dollar Loans, Tranche B Same
Day Multi-Currency Loans or Swing Loans in the affected currency or currencies
and for the affected Interest Period or day shall be suspended and (y) in the
event of a determination described in the preceding sentence with respect to the
Daily Floating One Month Rate, the utilization of the Daily Floating One Month
Rate in determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders or a Swing
Lender) revokes such notice. Upon receipt of such notice, any Borrower may
revoke any pending request for a borrowing of, conversion to or continuation of
Eurocurrency Rate Loans, Same Day Dollar Loans, Tranche B Same Day
Multi-Currency Loans or Swing Loans, as applicable, in the affected currency or
currencies and for the affected Interest Period or day or, failing that, will be
deemed to have converted such request into a request for a borrowing of Base
Rate Loans in the amount specified therein.
(a)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section, the Administrative Agent,
in consultation with Visa Inc. and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and Visa Inc. that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Installation to make, maintain or fund Loans whose interest
is determined by reference to such alternative rate of interest or to determine
or charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and Visa Inc. written notice
thereof.
(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, if the Administrative Agent determines (which determination shall
be conclusive absent manifest error), or the Borrower or the Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrowers) that the Borrowers or the Required Lenders (as
applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining a Reference
Rate for any requested Interest Period, including, without limitation, because
such Reference Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of any Reference Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which such Reference Rate shall no longer be
made available, or used for determining the interest rate of loans (such
specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.3, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace a
Reference Rate,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend




44    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


this Agreement to replace such Reference Rate with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar Dollar and Sterling denominated syndicated credit
facilities for such alternative benchmarks (any such proposed rate, a “Reference
Rate Successor Rate”), together with any proposed Reference Rate Successor Rate
Conforming Changes (as defined below) and any such amendment shall become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrowers
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment. Such Reference Rate Successor Rate shall be
applied in a manner consistent with market practice; provided that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such Reference Rate Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent in good faith.
If no Reference Rate Successor Rate has been determined and the circumstances
under clause (i) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify the Borrowers
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Advances or Eurocurrency Rate Loans using such
Reference Rate shall be suspended, (to the extent of the affected Eurocurrency
Rate Advances or Eurocurrency Rate Loans or Interest Periods), and (y) the Daily
Floating One Month Rate component in the case of a
currency other than Euro shall no longer be utilized in determining the Base
Rate. Upon receipt of such notice, the applicable Borrower may revoke any
pending request for a borrowing of, conversion to or continuation of
Eurocurrency Rate Advances or Eurocurrency Rate Loans using such Reference Rate
(to the extent of the affected Eurocurrency Rate Advances or Eurocurrency Rate
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a borrowing of Base Rate Advances or Base Rate
Loans, as applicable (subject to the foregoing clause (y)) in the amount
specified therein.
Notwithstanding anything else herein, any definition of Reference Rate Successor
Rate shall provide that in no event shall such Reference Rate Successor Rate be
less than zero for purposes of this Agreement.
For purposes hereof, “Reference Rate Successor Rate Conforming Changes” means,
with respect to any proposed Reference Rate Successor Rate, any conforming
changes to the definition of Base Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in good faith and in the discretion of the
Administrative Agent in consultation with the Borrowers, to reflect the adoption
of such Reference Rate Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent determines in good faith that adoption
of any portion of such market practice is not administratively feasible or that
no market practice for the administration of such Reference Rate Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in good faith is reasonably necessary in connection with the
administration of this Agreement).

3.4    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or




45    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


credit extended or participated in by, any Lender (except any reserve
requirement reflected in a Currency Reference Rate); or
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, by an amount which such Lender deems to be material, of making,
converting to, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender and in accordance with
Section 3.7, the applicable Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
(b)    Capital and Liquidity Requirements. If any Lender determines in good
faith that any Change in Law affecting such Lender or any Lending Installation
of such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or funded or unfunded participations in Swing Loans
held by, such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time upon request by such Lender and in
accordance with Section 3.7, the Borrowers will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

3.5    Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time in accordance with Section 3.7(a), the applicable Borrower shall promptly
(and in accordance with Section 3.7) compensate such Lender for and hold such
Lender harmless from any actual loss, cost or expense incurred by it as a result
of:
(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan by such Borrower on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration or otherwise);
(b)    any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by such Borrower;
(c)    any failure by such Borrower to make payment of any Loan (or interest due
thereon) denominated in an Agreed Currency on its scheduled due date or any
payment thereof in a different currency; or




46    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by such Borrower
pursuant to Section 2.27;
excluding any loss of anticipated profits but including any actual foreign
exchange losses and any actual loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract. The applicable Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.
For purposes of calculating amounts payable by any Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Base Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was, when funded
by such Lender, funded at such rate.

3.6    Mitigation of Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Installation. If any Lender requests
compensation under Section 3.4, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.1, or if any Lender gives a notice
pursuant to Section 3.2, then at the request of Visa Inc. such Lender shall use
reasonable efforts to designate a different Lending Installation for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 3.1 or 3.4, as the case may be, in the future or
eliminate the need for the notice pursuant to Section 3.2, as applicable and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.4, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.1 and, in each case, such Lender has
declined or is unable to designate a different Lending Installation in
accordance with Section 3.6(a), Visa Inc. may replace such Lender in accordance
with Section 2.27.

3.7    Matters Applicable to all Requests for Compensation.
(a)    Certificates for Reimbursement. If any Lender becomes entitled to claim
any indemnified amounts, additional amounts, or compensation pursuant to
Sections 3.1(c)(i), 3.4 or 3.5, it shall promptly deliver a certificate (with a
copy to the Administrative Agent) to Visa Inc. or applicable Borrower setting
forth, in reasonable detail, the indemnified amount or amounts, the additional
amount or amounts, or the compensation to be paid to it hereunder and the basis
and calculation thereof shall be conclusive in the absence of manifest error.
The Borrowers or applicable Borrower shall pay such Lender the amount shown as
due on any such certificate within 20 days after receipt thereof.
(b)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the provisions of Section 3.4 shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that no
Borrower shall be required to compensate a Lender pursuant to Section 3.4 for
any increased costs incurred or reductions suffered more than 180 days prior to
the date that such Lender notifies Visa Inc. or applicable Borrower of the
Change in Law giving rise to such increased




47    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


costs or reductions and of such Lender’s intention to claim compensation
therefor if such increased costs or reductions would not have been imposed
absent such failure or delay on the part of the Lender to notify the applicable
Borrower within the 180-day period; provided, further, that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof; and provided, further, that no Lender shall claim
any compensation pursuant to Section 3.4 unless such Lender is generally seeking
similar compensation from similarly situated borrowers under agreements relating
to similar credit transactions that include provisions similar to Section 3.4
and the compensation claimed pursuant to Section 3.4 is not in a
disproportionate amount to the compensation sought from such similarly situated
borrowers.

3.8    Survival. All obligations of the Borrowers under this Article III shall
survive termination of the Commitments, repayment of all other Obligations
hereunder and any resignation of the Administrative Agent.

ARTICLE IV     - CONDITIONS PRECEDENT

4.1    Conditions to Closing Date. The occurrence of the Closing Date is subject
to the conditions precedent that (a) there shall not have occurred a material
adverse change since September 30, 2018 in the business, properties, financial
condition or results of operations of Visa Inc. and its Subsidiaries taken as a
whole and (b) the Administrative Agent shall have received (i) if any loans are
outstanding under the Existing Agreement and if the Commitments of the Lenders
hereunder differ from the commitments under the Existing Agreement, evidence
that all amounts payable by the applicable Borrowers under the Existing
Agreement have been (or concurrently with the making of the initial Loans will
be) paid in full and the commitments of the lenders under the Existing Agreement
have been (or concurrently with the making of the initial Loans will be)
terminated, (ii) for the account of each Lender, any upfront fees previously
agreed to between the applicable Borrowers and the Lenders, (iii) for the
account of the Administrative Agent and the Arrangers, all fees which are then
due and payable pursuant to the Fee Letters and (iv) each of the following
items, each of which shall be originals or telecopies and/or .pdfs (followed
promptly by originals, if applicable) unless otherwise specified and each dated
the Closing Date (except for any Beneficial Ownership Certification required to
be delivered under clause (I) below or in the case of certificates of
governmental officials, a recent date before the Closing Date):
(A)    The certificate of incorporation of each Borrower, together with all
amendments, and, other than in the case of VEL, a certificate of good standing
issued by the state of its incorporation, each certified by the appropriate
governmental officer in its jurisdiction of incorporation.
(B)    A certificate of the Chief Financial Officer, the Controller, the
Secretary or the Assistant Secretary of each Borrower or, in the case of VEL, a
certificate of a director, as to the by-laws or articles of association (as
applicable) of such Borrower and resolutions of the Board of Directors of such
Borrower (and any required resolutions or actions of any other body of such
Borrower) authorizing the borrowings hereunder and the consummation of the
transactions contemplated hereby.
(C)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of each Borrower or, in the case of a VEL, executed by a director,
which shall identify by name and title and bear the signatures of Authorized
Officers and other officers, if applicable, of such Borrower authorized to sign
the Loan Documents to which such Borrower is a party, upon which certificate the
Administrative Agent and each Lender shall be entitled to rely until informed of
any change in writing by such Borrower.




48    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


(D)    A certificate, signed by the Chief Financial Officer, the Controller or
the Treasurer of Visa Inc., stating that on the Closing Date no Default or Event
of Default has occurred and is continuing.
(E)    The written opinion of the Borrowers’ counsel, addressed to the
Administrative Agent and the Lenders in customary form reasonably acceptable to
the Administrative Agent.
(F)    The written opinion of Davis Polk & Wardwell London LLP, counsel to the
Borrowers, as to matters of English law, addressed to the Administrative Agent
and the Lenders in customary form reasonably acceptable to the Administrative
Agent.
(G)    Any Note requested by a Lender pursuant to Section 2.17 payable to such
requesting Lender and executed by an Authorized Officer of each Borrower.
(H)    Borrower details forms, in form reasonably acceptable to the
Administrative Agent, addressed to the Administrative Agent and signed by two
Authorized Officers of each Borrower, together with such other related money
transfer authorizations as the Administrative Agent may have reasonably
requested.
(I)    Beneficial Ownership Certifications in relation to each Borrower to the
extent a Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation and any other “know-your-customer” materials, to the extent
reasonably requested in writing at least ten business days prior to the Closing
Date.
(J)    Such other approvals, opinions or documents as the Administrative Agent
may reasonably request.
Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.2    Initial Loan to Each Designated Borrower. The obligation of each Lender
to make an initial Loan to each Designated Borrower is subject to the receipt by
the Administrative Agent on or before the date of such initial Advance of each
of the following items, each of which shall be originals or telecopies and/or
.pdfs (followed promptly by originals, if applicable) unless otherwise specified
and each dated the date such Designated Borrower became a party hereto in
accordance with Section 2.24 (or, in the case of certificates of governmental
officials, a recent date before such date):
(A)    The certificate of incorporation of such Designated Borrower, together
with all amendments, and, if applicable, a certificate of good standing issued
by the state of its incorporation, each certified by the appropriate
governmental officer in its jurisdiction of incorporation.
(B)    A certificate of the Chief Financial Officer, the Controller, the
Secretary or the Assistant Secretary of such Designated Borrower or, in the case
of a Designated Borrower incorporated under the laws of England and Wales a
certificate of a director, as to the by-laws or articles of association (as
applicable) of such Designated Borrower and resolutions of the Board of
Directors of such Designated Borrower (and any required resolutions or actions
of any other




49    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


body of such Designated Borrower) authorizing the borrowings hereunder and the
consummation of the transactions contemplated hereby.
(C)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of such Designated Borrower or, in the case of a Designated Borrower
incorporated under the laws of England and Wales, executed by a director, which
shall identify by name and title and bear the signatures of Authorized Officers
and other officers, if applicable, of such Designated Borrower authorized to
sign the Loan Documents to which such Designated Borrower is a party, upon which
certificate the Administrative Agent and each Lender shall be entitled to rely
until informed of any change in writing by such Designated Borrower.
(D)    The written opinion of counsel to such Designated Borrower, addressed to
the Administrative Agent and the Lenders in customary form reasonably acceptable
to the Administrative Agent.
(E)    A Designation Agreement duly executed by such Designated Borrower and
Visa Inc.
(F)    Any Note requested by a Lender pursuant to Section 2.17 payable to such
requesting Lender and executed by an Authorized Officer of such Designated
Borrower.
(G)    Borrower details forms, in form reasonably acceptable to the
Administrative Agent, addressed to the Administrative Agent and signed by two
Authorized Officers of each Borrower, together with such other related money
transfer authorizations as the Administrative Agent may have reasonably
requested.
(H)    All information requested by Lenders in respect of “know your customer”
or other identification and customary due diligence procedures in accordance
with Section 2.24(a) and such other approvals, opinions or documents as the
Administrative Agent (in consultation with the Lenders) may reasonably request.

4.3    Each Revolving Advance or Swing Loan. No Lender shall be required to make
any Revolving Loan or Swing Loan (other than with respect to any continuation or
conversion of a Revolving Loan pursuant to a Conversion/Continuation Notice)
unless on the applicable Borrowing Date:
(a)    There exists no Default or Event of Default.
(b)    The representations and warranties contained in Article V (other than
Sections 5.5 and 5.7, unless such Borrowing Date is the Closing Date) are true
and correct in all material respects (or, in the case of any such representation
or warranty already qualified as to materiality, in all respects) as of such
Borrowing Date except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct in all material respects (or, in the
case of any such representation or warranty already qualified as to materiality,
in all respects) on and as of such earlier date.
(c)    The Administrative Agent shall have received a Revolving Advance
Borrowing Notice or a Swing Loan Borrowing Notice, as applicable.
(d)    If the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.24 to the designation of such Borrower as a Designated Borrower
shall have been met.




50    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


Each Revolving Advance Borrowing Notice, with respect to any Revolving Advance,
and each Swing Loan Borrowing Notice, with respect to a Swing Loan, shall
constitute a representation and warranty by Visa Inc. and the applicable
Borrower that the conditions contained in Sections 4.3(a) and (b) have been
satisfied.

ARTICLE V     - REPRESENTATIONS AND WARRANTIES
Visa Inc. represents and warrants to the Lenders that:

5.1    Existence and Standing. Each Borrower is a corporation duly organized,
validly existing and, to the extent such concept is applicable in the relevant
jurisdiction, in good standing under the Laws of the jurisdiction of its
organization.

5.2    Authorization and Validity. The execution, delivery and performance by
each Borrower of the Loan Documents, and the consummation of the transactions
contemplated hereby, are within such Borrower’s corporate or other applicable
organizational powers and have been duly authorized by all necessary corporate
or other applicable organizational action. The Loan Documents to which each
Borrower is a party constitute legal, valid and binding obligations of such
Borrower enforceable against such Borrower in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
Laws affecting the enforcement of creditors’ rights generally and by general
principles of equity.

5.3    No Conflict; Government Consent. Neither the execution and delivery by
any Borrower of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
(a) any Law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on such Borrower or any of its Subsidiaries that would reasonably
be expected to have a Material Adverse Effect, (b) such Borrower’s articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, bylaws or operating or other similar
governing document, as the case may be or (c) the provisions of any material
indenture, instrument or agreement to which such Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien on the Property of such Borrower
or any of its Subsidiaries pursuant to the terms of any such material indenture,
instrument or agreement, in each case, that would reasonably be expected to have
a Material Adverse Effect. No order, consent, adjudication, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any Governmental Authority, which
has not been obtained by each applicable Borrower or any of its Subsidiaries, is
required to be obtained by such Borrower or any of its Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by such Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents, except to the extent the failure to obtain any such
order, consent, adjudication, approval, license, authorization or validation of,
or filing, recording or registration, or exemption would not reasonably be
expected to have a Material Adverse Effect.

5.4    Financial Statements. The September 30, 2018 audited consolidated
financial statements of Visa Inc. (which do not contain a “going concern” or
like qualification or exception), heretofore delivered or otherwise made
available to the Lenders, were prepared in accordance with generally accepted
accounting principles in effect on the date such statements were prepared and
fairly present in all material respects the consolidated financial condition and
operations of Visa Inc. and its Subsidiaries at such date and the consolidated
results of their operations for the periods then ended.




51    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------


        


5.5    Material Adverse Change. Except as disclosed in Schedule 5.7 hereto and
except with respect to any settlement loss relating to or in connection with
Section 9.01 of Visa International’s By-Laws and similar provisions in the By
Laws and operating regulations of Visa, Inc. and its Subsidiaries incurred
during such period due to the failure of a member bank which will be recovered
pursuant to a recovery plan which has been adopted by the Board of Directors of
Visa International or the Board of Directors of any regional affiliate of Visa
Inc., including but not limited to the Board of Directors of Visa U.S.A. Inc.,
since September 30, 2018 there has been no change in the business, Property,
financial condition or results of operations of Visa Inc. and its Subsidiaries
that would reasonably be expected to have a Material Adverse Effect.

5.6    Taxes. Each Borrower and its Subsidiaries have filed all United States
federal and other material tax returns which are required to be filed and have
paid all taxes thereunder which are due and payable, including interest and
penalties, except (a) any that are being contested in good faith by appropriate
proceeding and for which adequate reserves have been established by such
Borrower or its applicable Subsidiary (to the extent required by GAAP) or (b)
where failure to do so would, individually or in the aggregate, not reasonably
be expected to have a Material Adverse Effect.

5.7    Litigation. Except as disclosed in Schedule 5.7 hereto, there is no
pending or threatened (in writing) action, suit, investigation, litigation or
proceeding affecting any Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator that would reasonably be expected to have a
Material Adverse Effect.

5.8    Beneficial Ownership Certification. As of the Closing Date, to the
knowledge of the applicable Borrower, the information included in the Beneficial
Ownership Certification of such Borrower (to the extent required to be delivered
hereunder) is true and correct in all respects.

5.9    Accuracy of Information. The information, exhibit or report furnished by
any Borrower or any of its Subsidiaries to the Administrative Agent or to any
Lender in connection with the Loan Documents, taken as a whole, is correct in
all material respects and does not, taken as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements were made.

5.10    Regulation U. No Borrower is engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U) and no proceeds of any Loan will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock in violation of the regulations of the Federal Reserve
Board. Following the application of the proceeds of any Revolving Advance, not
more than 25% of the value of the assets of any Borrower or of any Borrower and
its Subsidiaries on a consolidated basis will be margin stock.

5.11    OFAC and Anti-Corruption Laws. (a) Each Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government, any
applicable foreign government, or any agency thereof, including those
administered by OFAC, the U.S. Department of State, the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom
(“Sanctions”) and any Laws concerning or relating to anti-bribery or
anti-corruption; (b) no Borrower or any Subsidiary thereof nor, to the knowledge
of any Borrower, any director, officer, employee or agent of any Borrower or any
Subsidiary thereof is a Sanctioned Person or is in violation of any applicable
Sanctions or any anti-bribery or anti-corruption Laws; and (c) no Borrower will
use the proceeds of the




52    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


Loans in violation of applicable Sanctions or any Laws concerning or relating to
anti-bribery or anti-corruption.

5.12    Compliance With Laws. Each Borrower and its Subsidiaries have complied
with all applicable material Laws of any United States or foreign Governmental
Authority having jurisdiction over the conduct of their respective businesses or
the ownership of their respective Property, noncompliance with which would
reasonably be expected to have a Material Adverse Effect.

5.13    Ownership of Properties. Except as would not reasonably be expected to
have a Material Adverse Effect, on the date of this Agreement, Visa Inc. or one
of its Subsidiaries has good title, free of all Liens other than those permitted
by Section 6.11, to all of their Property and assets.

5.14    Plan Assets; Prohibited Transactions. No Borrower is an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3‑101, as modified by
Section 3(42) of ERISA, of an employee benefit plan (as defined in Section 3(3)
of ERISA) which is subject to Title I of ERISA or any plan (within the meaning
of Section 4975 of the Code), and neither the execution of this Agreement nor
the making of Loans hereunder gives rise to a prohibited transaction within the
meaning of Section 406 of ERISA or Section 4975 of the Code.

5.15    Environmental Matters. Neither any Borrower nor any Material Subsidiary
has any liability under applicable Environmental Laws that would reasonably be
expected to have a Material Adverse Effect. Neither any Borrower nor any of its
Subsidiaries has received any written notice to the effect that its operations
are not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which noncompliance
or remedial action would reasonably be expected to have a Material Adverse
Effect.

5.16    Investment Company Act. Neither any Borrower nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940.

5.17    ERISA. No ERISA Event has occurred, and no Borrower or any ERISA
Affiliate is aware of any fact, event or circumstance that would reasonably be
expected to constitute or result in an ERISA Event with respect to any Plan, in
each case, which would reasonably be expected to have a Material Adverse Effect.
Each Borrower and each ERISA Affiliate have met all applicable requirements
under the Pension Funding Rules in respect of each Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained. The excess, if any, of the present value of all accrued benefits
under each Plan (based on those assumptions used to fund such Plan), as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, over the value of the assets of such Plan allocable to such
accrued benefits would not reasonably be expected to have a Material Adverse
Effect. No Plan to which any Borrower or any ERISA Affiliate contributes is a
multiemployer plan (within the meaning of Section 3(37) of ERISA). Each Plan is
and has been in all material respects operated and administered in accordance
with its provisions and applicable law. No Unfunded Liabilities under ERISA
exist with respect to any Plan, which such Unfunded Liabilities would reasonably
be expected to have a Material Adverse Effect.

5.18    Financial Institution. No Borrower is an EEA Financial Institution.

ARTICLE VI     - COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:




53    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------


        


6.1    Financial Reporting. Visa Inc. will furnish or cause to be furnished to
the Administrative Agent (for distribution to the Lenders):
(a)    within 50 days after the end of each of the first three quarters of each
fiscal year of Visa Inc., a consolidated balance sheet of Visa Inc. and its
Subsidiaries as of the end of such quarter and consolidated statements of income
and of cash flows of Visa Inc. and its Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter, all
in reasonable detail and duly certified (subject to year-end audit adjustments
and absence of footnotes) by an Authorized Officer as having been prepared in
accordance with GAAP;
(b)    within 90 days after the end of each fiscal year of Visa Inc., a copy of
the annual audit report for such year for Visa Inc. and its Subsidiaries (and,
if its fiscal year-end financial statements are then being audited, of each of
Visa International, Visa U.S.A., VEL and their respective Subsidiaries),
containing a consolidated balance sheet of such Borrower and its Subsidiaries as
of the end of such fiscal year and consolidated statements of income and of cash
flows of such Borrower and its Subsidiaries for such fiscal year reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by KPMG LLP or other independent
certified public accountants of nationally recognized standing in accordance
with generally accepted auditing standards;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
holders of the equity interests of Visa Inc. and copies of all annual, regular,
periodic and special reports and registration statements which Visa Inc. files
with the Securities and Exchange Commission under Section 13 or 15(d) of the
Securities Exchange Act of 1934 and not otherwise required to be delivered to
the Lenders pursuant hereto;
(d)    promptly and in any event within 10 Business Days after any Borrower or
any ERISA Affiliate knows or has reason to know that any ERISA Event has
occurred, a statement of an Authorized Officer of such Borrower describing such
ERISA Event;
(e)    promptly after any Borrower receives notice thereof, notice of all
actions, suits and proceedings before any Governmental Authority affecting such
Borrower or any of its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect;
(f)    promptly after any change in, or withdrawal of, Visa Inc.’s Moody’s
Rating or S&P Rating, written notice of such change or withdrawal;
(g)    promptly after the occurrence thereof, written notice of any material
change in accounting policies or financial reporting practices by Visa Inc. or
any of its Subsidiaries (except as required by GAAP, which material changes will
be described in the financial statements reflecting such material changes); and
(h)    such other information respecting the condition or operations, financial
or otherwise, of any Borrower or any of its Subsidiaries as any Lender through
the Administrative Agent may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.1(a), (b) or (c) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which Visa
Inc. (or its representative or designee) notifies the Administrative Agent (by
electronic mail or otherwise) of the filing of the document with the Securities
and Exchange Commission, (ii) on which Visa Inc. posts such documents, or
provides a link thereto, on Visa Inc.’s website on the Internet or (iii) on
which such documents are posted on Visa Inc.’s behalf on an Internet or intranet
website, if any, to which each Lender




54    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that (x)
paper copies of documents to be delivered pursuant to Section 6.1(a) or (b)
shall be delivered to any Lender that requests the delivery of such paper copies
until a written request to cease delivering paper copies is given by such Lender
and (y) Visa Inc. shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents or the filing of documents
with the Securities and Exchange Commission and shall provide to the
Administrative Agent by electronic mail electronic versions or links to
electronic versions (i.e., soft copies) of such documents.
Each Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the any Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar
or a substantially similar electronic transmission system (the “Platform”) and
(ii) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the
Borrowers or their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof
(it being understood that documents filed with the Securities and Exchange
Commission shall be deemed to be “PUBLIC” and shall not be required to be so
marked); (x) by marking Borrower Materials “PUBLIC,” such Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to such Borrower or its securities for purposes of
United States Federal and state securities Laws; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

6.2    Use of Proceeds. Each Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Loans only (a) to refinance existing
Indebtedness, (b) to ensure the integrity of the settlement process of such
Borrower and its Subsidiaries in the event of a settlement failure by a member
and (c) for general corporate purposes not in contravention of any Laws.

6.3    Notice of Default. Each Borrower will notify (or cause another Borrower
to notify) the Administrative Agent promptly, and in any event within five
Business Days after any Authorized Officer of such Borrower has knowledge
thereof, of the occurrence of any Default or Event of Default.

6.4    Conduct of Business. Each Borrower will, and will cause each of its
Material Subsidiaries to: (a) carry on and conduct its business in substantially
the same fields of enterprise as it is presently conducted;(b) except as
permitted by Section 6.10, do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a corporation, partnership or limited liability
company in its jurisdiction of incorporation or organization, as the case may
be; and (c) except where failure to do so would not reasonably be expected to
have a Material Adverse Effect, take commercially reasonable steps to maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted.

6.5    Taxes. Each Borrower will, and will cause each of its Subsidiaries to,
timely file (taking into account any timely extensions to file) complete and
correct United States federal and applicable foreign, state and local tax
returns required by law and pay when due all taxes, assessments and governmental
charges and levies upon it or its income, profits or Property, except (a) those
which are being contested in




55    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside in accordance with GAAP (to the extent required
thereby) or (b) where failure to do so would, individually or in the aggregate,
not reasonably be expected to have a Material Adverse Effect.

6.6    Insurance. Each Borrower will maintain, and cause each of its
Subsidiaries to maintain, insurance coverage of a type reasonable and customary
for companies of similar size and engaged in similar businesses and in amounts
reasonably deemed by such Borrower to be adequate.

6.7    Compliance with Laws. Each Borrower will, and will cause each of its
Subsidiaries to, comply with all applicable Laws, except to the extent failure
to so comply could not, individually or in the aggregate for all such failures,
reasonably be expected to have a Material Adverse Effect.

6.8    Maintenance of Properties. Each Borrower will, and will cause each of its
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times, in each case except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

6.9    Inspection. Upon reasonable advance notice, during normal business hours
and with such frequency as may be reasonably requested (but not more than once
per fiscal year unless an Event of Default exists), each Borrower will, and will
cause each of its Subsidiaries to, permit the Administrative Agent and the
Lenders, by their respective representatives and agents, to inspect any of the
Property, books and financial records of such Borrower and its Subsidiaries, to
examine and make copies of the books of accounts and other financial records of
such Borrower and its Subsidiaries, and to discuss the affairs, finances and
accounts of such Borrower and its Subsidiaries with their respective officers,
all at the individual expense of the Administrative Agent and the Lenders;
provided, however, that if an Event of Default has occurred and is continuing,
the Administrative Agent and the Lenders (coordinated through the Administrative
Agent) may exercise their rights under this Section at the expense of the
Borrowers. Notwithstanding anything to the contrary in this Section 6.9, none of
any Borrower or any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any documents,
information or other matter that (a) in respect of which disclosure to
Administrative Agent (or any designated representative or agent or employee) or
any Lender is then prohibited by law or (b) is subject to attorney client or
similar privilege or constitutes attorney work product.

6.10    Mergers, Etc. No Borrower will, nor will it permit any of its
Subsidiaries to, merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of such Borrower and its
Subsidiaries taken as a whole (whether now owned or hereafter acquired) to, any
Person, unless, immediately after giving effect to such proposed transaction, no
Default or Event of Default would exist and in the case of any such merger to
which such Borrower is a party, either (a) a Borrower is the surviving
corporation (provided that if Visa Inc. is a party to such merger, Visa Inc. is
the surviving corporation) or (b) the Person into which a Borrower shall be
merged or formed by any such consolidation shall be organized under the laws of
a jurisdiction in the United States or the jurisdiction of organization of such
Borrower and assume such Borrower’s obligations hereunder and under the Notes,
if any, in an agreement or instrument reasonably satisfactory in form and
substance to the Administrative Agent; provided that, mergers otherwise
permitted by this Section shall be permitted only if a Change of Control does
not result therefrom.

6.11    Liens. No Borrower will, nor will it permit any of its Subsidiaries to,
create, incur, assume or suffer to exist, unless such Borrower’s obligations
under this Agreement and the Notes are secured equally and ratably therewith,
any Lien on or with respect to any of its properties of any character
(including,




56    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


without limitation, accounts) whether now owned or hereafter acquired, excluding
from the operation of the foregoing restrictions the following:
(a)    materialmen’s, suppliers’, tax and other similar Liens arising in the
ordinary course of business as presently conducted securing obligations which
are not overdue or are being contested in good faith by appropriate proceedings;
(b)    Liens arising in the ordinary course of business as presently conducted
in connection with leases, workmen’s compensation, unemployment insurance,
appeal and release bonds, purchase money security interests and other Liens
incidental to the conduct of its business or the operation of its property or
its assets;
(c)    Liens on real estate, buildings or equipment so long as the Indebtedness
secured by such Liens does not exceed U.S.$500,000,000, in the aggregate, for
Visa Inc. and its Subsidiaries;
(d)    Liens granted on financial assets to secure risk and funding management
transactions entered into in the ordinary course of business and on commercially
reasonable terms negotiated on an arms-length basis, including but not limited
to, reverse repurchase agreements, hedging transactions, securities lending
transactions and securitization transactions involving royalty or other similar
payment streams; and
(e)    other Liens securing obligations not in excess of the greater of an
amount equal to (i) U.S.$1,500,000,000 or (ii) four percent (4%) of the total
assets of Visa Inc. and its consolidated Subsidiaries, determined in accordance
with GAAP, as of the end of the then most recently ended fiscal quarter for
which financial statements are available;
provided that notwithstanding the foregoing provisions of this Section 6.11, no
Borrower shall create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any shares of stock of any of its Subsidiaries.

6.12    Books and Records. Each Borrower will, and will cause each of its
Subsidiaries to, maintain proper books of record and account, in which entries
true and correct in all material respects and in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of such Borrower and its Subsidiaries.

ARTICLE VII     - EVENTS OF DEFAULT
The occurrence of any one or more of the following events shall constitute an
Event of Default:
7.1    Any representation or warranty made by Visa Inc. or any Borrower in
connection with this Agreement shall prove to be incorrect in any material
respect when made.
7.2    Nonpayment of principal of any Loan when due, or nonpayment of interest
upon any Loan or of any commitment fee or other obligation under any of the Loan
Documents within five Business Days after the same becomes due.
7.3    (a) The breach by any Borrower of any of the terms or provisions
contained in Section 6.2, 6.3, 6.4(b) (solely as such section relates to any
Borrower’s valid existence), 6.10 or 6.11 or (b) the failure by any Borrower to
perform or observe any other term, covenant or agreement contained in this
Agreement on its part to be performed or observed if such failure shall remain
unremedied for 30 days after written




57    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


notice thereof shall have been given to such Borrower by the Administrative
Agent or any Lender (with a copy to the Administrative Agent).
7.4    Any Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Indebtedness of, or guaranteed by, such
Borrower or such Subsidiary that is outstanding in a principal amount of at
least U.S.$300,000,000 in the aggregate (but excluding Indebtedness outstanding
hereunder), when the same becomes due and payable by such Borrower or such
Subsidiary (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any Borrower or any of its Subsidiaries fails to observe or
perform any other agreement or instrument relating to any such Indebtedness and
such failure shall continue after the applicable grace period, if any, specified
in such agreement or instrument, if the effect of such failure is to accelerate
the maturity of such Indebtedness; or any such Indebtedness shall be declared to
be due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof.
7.5    Any Borrower or any of its Material Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors, or any proceedings shall be instituted by or against such Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any Law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its Property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 90 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its Property) shall occur; or
any Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this Section 7.5.
7.6    Any final, nonappealable judgment or order for the payment of money in
excess of U.S.$300,000,000 (excluding any portion thereof paid or covered by
insurance so long as coverage has not been denied) on a claim or claims shall be
rendered against any Borrower or any of its Subsidiaries and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order on or after the date any payment is due and payable under the
terms of such judgment or order and shall not have been stayed within 60 days
after such enforcement proceedings are commenced or (ii) there is a period of 60
consecutive days during which such judgments or orders shall not have been paid,
vacated, discharged, stayed or bonded.
7.7    Any ERISA Event shall have occurred with respect to a Plan which is
reasonably likely to result in liability, individually or in the aggregate with
any other ERISA Events, that has resulted in or could reasonably be expected to
result in a Material Adverse Effect; and such ERISA Event shall remain uncured
for 60 days after the occurrence thereof.
7.8    Any material provision of Article XI shall be declared to be
unenforceable by a court of competent jurisdiction or any Borrower (or any
Person acting on behalf of any Borrower) shall contest the enforceability of any
material provision of Article XI.
7.9    A Change of Control occurs.




58    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------


        


ARTICLE VIII     - ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1    Acceleration. (a) If any Event of Default described in Section 7.5 occurs
with respect to any Borrower, the obligations of the Lenders to make Loans
hereunder shall automatically terminate and the Obligations shall immediately
become due and payable without any election or action on the part of the
Administrative Agent or any Lender. If any other Event of Default occurs, the
Required Lenders (or the Administrative Agent with the written consent of the
Required Lenders) may terminate or suspend the obligations of the Lenders to
make Loans hereunder, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which each Borrower
hereby expressly waives.
(a)    If, within 30 days after acceleration of the maturity of the Obligations
or termination of the obligations of the Lenders to make Loans hereunder as a
result of any Event of Default (other than any Event of Default as described in
Section 7.5 with respect to any Borrower) and before any judgment or decree for
the payment of the Obligations due shall have been obtained or entered, the
Required Lenders (in their sole discretion) shall so direct, the Administrative
Agent shall, by notice to the Borrowers, rescind and annul such acceleration
and/or termination.

8.2    Amendments. No amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by any Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
(or the Administrative Agent with the consent of the Required Lenders) and Visa
Inc., and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.1 without the written consent
of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.1, other than as provided for in
Section 8.1) without the written consent of such Lender; provided that the Swing
Commitment of any Swing Lender may be increased with the consent of only the
Borrowers and such Swing Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to subclause (iii) of the second proviso to this Section 8.2)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend Section 2.14 or waive any obligation of any Borrower to pay interest as
set forth in Section 2.14;
(e)    change Section 12.2 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;
(f)    change the definition of “Pro Rata Share” without the written consent of
each Lender directly affected thereby;
(g)    change Section 1.6 or the definition of “Agreed Currency” without the
written consent of each applicable Revolving Lender;
(h)    release Visa Inc. from liability under the Guarantee without the written
consent of each Revolving Lender; or
(i)    change any provision of this Section or the definition of “Required
Lenders” or any other provision or definition hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender,
and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the affected Swing Lender in addition to the Lenders
required above, affect the rights or duties of such Swing Lender under this
Agreement, (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document, (iii) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto
and (iv) Schedule 1 may be amended by the Administrative Agent as provided in
the last sentence of Section 13.3.1 or to otherwise give effect to amendments or
modifications effected pursuant hereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

8.3    Preservation of Rights. No delay or omission of any Lender or the
Administrative Agent to exercise any right under any Loan Document shall impair
such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Loan notwithstanding the existence of
an Event of Default or the inability of any Borrower to satisfy the conditions
precedent to such Loan shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Obligations have been paid in full.

ARTICLE IX     - GENERAL PROVISIONS

9.1    Survival of Representations. All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by the Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent or any Lender
or on their behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or Event of Default at
the time of any Revolving Advance or Swing Loan, and shall continue in full
force and effect as long as any Revolving Advance, Swing Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

9.2    Headings. Section headings in the Loan Documents are for convenience of
reference only and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.3    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter thereof.

9.4    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns; provided that the parties
hereto expressly agree that each Arranger shall enjoy the benefits of the
provisions of Sections 9.5, 9.8 and 10.7 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

9.5    Expenses; Indemnification. (a) Each Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Arrangers and the Administrative Agent
and each Related Party of any of the foregoing Persons (in the case of fees and
charges of counsel, limited to the reasonable and documented fees, charges and
disbursements of one counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all reasonable out‑of‑pocket
expenses incurred by the Administrative Agent or any Lender (including the
documented fees, charges and disbursements of any counsel for the Administrative
Agent or any Lender), and shall pay all reasonable fees and time charges for
attorneys who may be employees of the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section or (B) in connection with the Loans made hereunder, including all
such reasonable out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
(a)    Each Borrower shall indemnify the Arrangers, the Administrative Agent
(and any sub-agent thereof), each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related out-of-pocket expenses (including, without limitation,
the reasonable fees, charges and disbursements of one counsel for the
Indemnitees, unless the Indemnitees have conflicting interests that cannot
reasonably be represented by one counsel, in which case such expenses shall
include the reasonable fees, charges and disbursements of no more than such
number of counsels as are necessary to represent such conflicting interests),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of hazardous waste or substance on or from any Property owned or
operated by any Borrower or any of its Subsidiaries, or any environmental
liability related in any way to any Borrower or any of its Subsidiaries or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by any Borrower against such Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) result from a
claim brought by the Administrative Agent, an Arranger or a Lender (or any of
their Related Parties) against the Administrative Agent, an Arranger or any
other Lender (or any of their Related Parties) (other than in such Indemnitee’s
capacity as an agent or arranger or similar role) if such claim does not arise
out of any act or omission of any Borrower. This Section 9.5(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, liabilities and related expenses arising from any non-Tax claim.
(b)    To the extent that any Borrower for any reason fails to indefeasibly pay
any amount required under clause (a) or (b) of this Section to be paid by it to
the Arrangers, the Administrative Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Arrangers, the Administrative Agent (or any such sub-agent) or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on the percentage that the aggregate Commitments of such Lender hereunder
is of the aggregate Commitments of all Lenders, or, if all the Commitments have
been terminated or have expired, the percentage that the aggregate principal
amount of the Obligations owed (including by way of funded participations) to
such Lender hereunder is of the aggregate principal amount of the Obligations
owed (including by way of funded participations) to all the Lenders hereunder)
of such unpaid amount; provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Arrangers in their capacity as such, the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Arrangers or the
Administrative Agent (or any such sub-agent) in connection with such capacity;
provided that nothing contained in this clause (c) shall limit the
indemnification obligations of any Borrower set forth in clause (b) of this
Section 9.5, and each Lender may exercise any rights or remedies arising by
reason of any performance by it of its indemnification obligations hereunder,
whether by subrogation, reimbursement, contribution or otherwise, against any
Borrower. The obligations of the Lenders under this clause (c) are subject to
the provisions of Section 2.15(e).
(c)    To the fullest extent permitted by applicable law, each of the parties
hereto shall not assert, and hereby waives, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof; provided that
nothing contained in this clause (d) shall limit the indemnification obligations
of any Borrower set forth in clause (b) of this Section 9.5, including such
Borrower’s obligation to indemnify each Indemnitee for special, indirect,
consequential or punitive damages incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of the matters described in
clause (b). No Indemnitee referred to in clause (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby except
for damages arising out of the gross negligence, bad faith or willful misconduct
of such Indemnitee as determined by a final and nonappealable judgment of a
court of competent jurisdiction.
(d)    All amounts due under this Section shall be payable not later than ten
Business Days after demand therefor.
(e)    The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of this
Agreement and the repayment, satisfaction or discharge of the Obligations.

9.6    Non-reliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Loans provided for herein.

9.7    Severability of Provisions. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 9.7, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by bankruptcy,
insolvency or similar Laws affecting the enforcement of creditors’ rights
generally, as determined in good faith by the Administrative Agent or the Swing
Lenders, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.

9.8    Nonliability of Lenders. The relationship between each Borrower on the
one hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. None of the Administrative Agent, the
Arrangers nor any Lender shall have any fiduciary responsibility to any
Borrower. None of the Administrative Agent, the Arrangers nor any Lender
undertakes any responsibility to any Borrower to review or inform any Borrower
of any matter in connection with any phase of any Borrower’s business or
operations. Each Borrower agrees that the Administrative Agent shall not have
liability to any Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by any Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non‑appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence,
bad faith or willful misconduct of the party from which recovery is sought.

9.9    Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (a) to its Affiliates (including the
Arrangers) and to its and its Affiliates’ (including the Arrangers’) respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential and the disclosing
party will be responsible for any breaches of this Section by such Persons), (b)
to the extent requested (but only to the extent so requested) by any bank
examiner or banking regulatory authority having jurisdiction over it or its
Affiliates, or to the extent required (but only to the extent so required) by
any other regulatory authority having jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required (but only to the extent so required)
by applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to a written agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction or
securitization transaction relating to any Borrower and its obligations, (g)
with the prior written consent of the applicable Borrower or (h) to the extent
such Confidential Information (x) becomes publicly available other than as a
result of a breach by it of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates
(including the Arrangers) on a nonconfidential basis from a source other than
the applicable Borrower or its Subsidiaries, Affiliates (including the
Arrangers) or Related Parties, provided that such source is not known to the
Administrative Agent or any Lender, after reasonable inquiry, to be bound by an
obligation of confidentiality. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments. The Administrative Agent and each of the Lenders agree that
if any of them is requested or required, as applicable, to disclose Confidential
Information pursuant to clause (b) or (c) above (other than to a bank examiner
or banking regulatory authority having jurisdiction over it), they will, to the
extent they may lawfully and practicably do so, prior to any disclosure, notify
the applicable Borrower in writing and provide the applicable Borrower with
copies of any such written request or demand so that the applicable Borrower may
seek a protective order or other appropriate remedy or waive in writing
compliance with the provisions of this Agreement to the extent necessary. The
breach by the Administrative Agent or any Lender under this Section shall not be
used by any Borrower as a defense to payment of, or the basis for set-off
against or the failure to pay, any sums due hereunder.

9.10    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arrangers and the Lenders are arm’s-length commercial transactions between each
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate and (C) each Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) the Administrative
Agent, the Arrangers and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not and will not be acting as, an advisor, agent or fiduciary
for any Borrower or any of its Affiliates or any other Person and (B) none of
the Administrative Agent, the Arrangers or the Lenders has any obligation to any
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of any Borrower and its Affiliates, and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to disclose any of such interests to any Borrower or any of its
Affiliates. To the fullest extent permitted by law, each Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby, except for claims involving the gross negligence or willful misconduct
of the Administrative Agent, the Arrangers or the Lenders.

9.11    Disclosure. Each Borrower and each Lender hereby acknowledges and agrees
that each Lender and/or its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with any Borrower and its
Affiliates.

9.12    Restatement of Existing Agreement. The Lenders which are parties to the
Existing Agreement hereby waive the notice requirement set forth in the Existing
Agreement for any prepayment on the Closing Date of loans outstanding under the
Existing Agreement and agree that the Existing Agreement shall be amended and
restatement as herein set forth on the Closing Date.

9.13    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

ARTICLE X     - THE ADMINISTRATIVE AGENT

10.1    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and no Borrower shall have any rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

10.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

10.3    Exculpatory Provisions. The Administrative Agent and the Arrangers shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and the Administrative Agent’s duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Administrative Agent and the Arrangers:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Arrangers are required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that the
Administrative Agent and the Arrangers shall not be required to take any action
that, in their respective opinion or the opinion of their respective counsel,
may expose the Administrative Agent or the Arrangers to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any
bankruptcy, insolvency or similar Laws affecting the enforcement of creditors’
rights generally or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any bankruptcy, insolvency or
similar Laws affecting the enforcement of creditors’ rights generally; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, any Arranger or any of their respective Affiliates in any
capacity.
Each of the Administrative Agent and the Arrangers shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent or the Arrangers shall believe in good
faith shall be necessary, under the circumstances as provided in Sections 8.1
and 8.2) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Administrative Agent and the Arrangers shall be
deemed not to have knowledge of any Default or Event of Default unless and until
notice describing such Default or Event of Default is given in writing to the
Administrative Agent and the Arrangers by a Borrower or a Lender.
The Administrative Agent and the Arrangers shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or the Arrangers.

10.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed in good faith by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed in good faith by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

10.5    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent with reasonable care; provided that the Administrative
Agent shall give Visa Inc. prior written notice of the delegation of any of its
material duties to any such agent or sub-agent. The Administrative Agent and any
such sub‑agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub‑agent and to the Related
Parties of the Administrative Agent and any such sub‑agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

10.6    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and Visa Inc. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of Visa Inc. at all
times other than during the existence of an Event of Default (which consent of
Visa Inc. shall not be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to Visa Inc. and
such Person remove such Person as Administrative Agent and, with the consent of
Visa Inc. at all times other than during the existence of an Event of Default
(which consent of Visa Inc. shall not be unreasonably withheld or delayed),
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.1(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.5 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

10.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.8    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, Syndication Agent, Documentation Agents or other agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender.

10.9    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding of any
Borrower, the Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on any Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10 and 9.5) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel and any other amounts due the Administrative Agent under
Sections 2.10 and 9.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

10.10    Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of the Administrative Agent and
each Arranger and their respective Affiliates and not, for the avoidance of
doubt, for the benefit of the Borrowers, that at least one of the following is
and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Revolving Advances, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Revolving Advances, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Revolving Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Revolving Advances,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Revolving Advances, the Commitments and this Agreement,
or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrowers, that neither the Administrative Agent nor any Arranger or any if
their respective Affiliates is a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Revolving Advances, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
As used in this Section, the following terms shall have the following meanings:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.




59    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------


        


ARTICLE XI     - GUARANTEE
Visa Inc. agrees, to induce the other parties to enter into this Agreement and
for other valuable consideration, receipt of which is hereby acknowledged, as
follows:

11.1    Guarantee. Visa Inc. hereby guarantees to the Lenders and the
Administrative Agent the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the Guaranteed Obligations. Visa Inc.
hereby further agrees that if any other Borrower shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations owing by it, Visa Inc. will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations owing by any
other Borrower, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal. This Section 11.1 is a continuing guaranty and is a
guaranty of payment and is not merely a guaranty of collection and shall apply
to all Guaranteed Obligations of each Borrower whenever arising.

11.2    Acknowledgments, Waivers and Consents. Visa Inc. agrees that its
obligations under Section 11.1 shall, to the fullest extent permitted by
applicable law, be primary, absolute, irrevocable and unconditional under any
and all circumstances and that the guaranty therein is made with respect to any
Guaranteed Obligations now existing or in the future arising. Without limiting
the foregoing, to the fullest extent permitted by applicable law, Visa Inc.
agrees that:
11.2.1    The occurrence of any one or more of the following shall not affect
the enforceability or effectiveness of this Article XI in accordance with its
terms or affect, limit, reduce, discharge or terminate the liability of Visa
Inc., or the rights, remedies, powers and privileges of the Administrative Agent
or any Lender, under this Section 11.2.1:
(a)    any modification or amendment (including without limitation by way of
amendment, extension, renewal or waiver), or any acceleration or other change in
the time for payment or performance of the terms of all or any part of the
Guaranteed Obligations or any Loan Document, or any other agreement or
instrument whatsoever relating thereto, or any modification of any Commitment;
(b)    any release, termination, waiver, abandonment, lapse or expiration,
subordination or enforcement of the liability of any other guarantee of all or
any part of the Guaranteed Obligations;
(c)    any application of the proceeds of any other guarantee (including without
limitation the obligations of any other guarantor of all or any part of the
Guaranteed Obligations) to all or any part of the Guaranteed Obligations in any
such manner and to such extent as the Administrative Agent may determine;
(d)    any release of any other Person (including without limitation any other
guarantor with respect to all or any part of the Guaranteed Obligations) from
any personal liability with respect to all or any part of the Guaranteed
Obligations;
(e)    any settlement, compromise, release, liquidation or enforcement, upon
such terms and in such manner as the Administrative Agent may determine or as
applicable law may dictate, of all or any part of the Guaranteed Obligations or
any other guarantee of (including without limitation any letter of credit issued
with respect to) all or any part of the Guaranteed Obligations;
(f)    any proceeding against any Borrower or any other guarantor of all or any
part of the Guaranteed Obligations or any collateral provided by any other
Person or the exercise of any rights, remedies, powers and privileges of the
Administrative Agent and the Lenders under the Loan Documents or otherwise in
such order and such manner as the Administrative Agent may determine, regardless
of whether the Administrative Agent or the Lenders shall have proceeded against
or exhausted any collateral, right, remedy, power or privilege before proceeding
to call upon or otherwise enforce this Article XI;
(g)    the entering into such other transactions or business dealings with any
Borrower, any Subsidiary or Affiliate of any Borrower or any other guarantor of
all or any part of the Guaranteed Obligations as the Administrative Agent or any
Lender may desire;
(h)    any law or regulation of any jurisdiction or any other event affecting
any term of a guaranteed obligation or
(i)    all or any combination of any of the actions set forth in this
Section 11.2.1.
11.2.2    The enforceability and effectiveness of this Article XI and the
liability of Visa Inc., and the rights, remedies, powers and privileges of the
Administrative Agent and the Lenders under this Article XI shall not be
affected, limited, reduced, discharged or terminated, and Visa Inc. hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising, by reason of:
(a)    the illegality, invalidity or unenforceability of all or any part of the
Guaranteed Obligations, any Loan Document or any other agreement or instrument
whatsoever relating to all or any part of the Guaranteed Obligations;
(b)    any disability or other defense with respect to all or any part of the
Guaranteed Obligations (other than payment in full), including the effect of any
statute of limitations that may bar the
enforcement of all or any part of the Guaranteed Obligations or the obligations
of any such other guarantor;
(c)    the illegality, invalidity or unenforceability of any security for or
other guarantee (including without limitation any letter of credit) of all or
any part of the Guaranteed Obligations or the lack of perfection or continuing
perfection or failure of the priority of any Lien on any collateral for all or
any part of the Guaranteed Obligations;
(d)    the cessation, for any cause whatsoever, of the liability of any Borrower
or any other guarantor with respect to all or any part of the Guaranteed
Obligations (other than, subject to Section 11.3, by reason of the full payment
of all Guaranteed Obligations);
(e)    any failure of the Administrative Agent or any Lender to marshal assets
in favor of any Borrower or any other Person (including any other guarantor of
all or any part of the Guaranteed Obligations), to exhaust any collateral for
all or any part of the Guaranteed Obligations, to pursue or exhaust any right,
remedy, power or privilege it may have against any Borrower or any other
guarantor of all or any part of the Guaranteed Obligations or any other Person
or to take any action whatsoever to mitigate or reduce such or any other
Person’s liability, the Administrative Agent and the Lenders being under no
obligation to take any such action notwithstanding the fact that all or any part
of the Guaranteed Obligations may be due and payable and that any Borrower may
be in default of its obligations under any Loan Document;
(f)    any counterclaim, set-off or other claim which any Borrower or any other
guarantor of all or any part of the Guaranteed Obligations has or claims with
respect to all or any part of the Guaranteed Obligations;
(g)    any failure of the Administrative Agent or any Lender or any other Person
to file or enforce a claim in any bankruptcy or other proceeding with respect to
any Person;
(h)    any bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts, or appointment of a custodian, liquidator or the like of it, or similar
proceedings commenced by or against any Person, including any discharge of, or
bar or stay against collecting, all or any part of the Guaranteed Obligations
(or any interest on all or any part of the Guaranteed Obligations) in or as a
result of any such proceeding;
(i)    any action taken by the Administrative Agent or any Lender that is
authorized by this Section 11.2 or otherwise in this Article XI or by any other
provision of any Loan Document or any omission to take any such action; or
(j)    any other circumstance whatsoever (other than payment in full) that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor.
11.2.3    To the fullest extent permitted by law, Visa Inc. expressly waives,
for the benefit of the Administrative Agent and the Lenders, (a) all diligence,
promptness, presentment, demand for payment or performance, notices of
nonpayment or nonperformance, protest, notices of protest, notices of dishonor
and all other notices or demands of any kind or nature whatsoever, (b) any
requirement that the Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against any Borrower under any Loan Document or other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations, (c) all notices of acceptance of this Article XI or of the
existence, creation, incurring or assumption of new or additional Guaranteed
Obligations, (d) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal and (e) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties.

11.3    Reinstatement. The obligations of Visa Inc. under this Article XI shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Borrower in respect of the Guaranteed Obligations is
rescinded or must otherwise be restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

11.4    Subrogation. Visa Inc. hereby agrees that, until the final payment in
full of all Guaranteed Obligations and the expiration or termination of the
Commitments under this Agreement, it shall not exercise any right or remedy
arising by reason of any performance by it of its guarantee in Section 11.1,
whether by subrogation, reimbursement, contribution or otherwise, against the
other Borrowers or any other guarantor of any of the Guaranteed Obligations or
any security for any of the Guaranteed Obligations.

11.5    Remedies. Visa Inc. agrees that, as between Visa Inc. and the
Administrative Agent and the Lenders, the obligations of any Borrower under this
Agreement, the Notes or any other Loan Documents may be declared to be forthwith
due and payable as provided in Article VII (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Article VII)
for purposes of Section 11.1, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against any Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations of any other Borrower shall forthwith become
due and payable by Visa Inc. for purposes of said Section 11.1.

11.6    Payments. All payments by Visa Inc. under this Article XI shall be made
without deduction, set-off or counterclaim at the place specified in
Section 2.15.

11.7    Solvency. Visa Inc. represents and warrants to the Administrative Agent
and the Lenders that, as of the Closing Date, it is Solvent.

ARTICLE XII     - SETOFF; RATABLE PAYMENTS

12.1    Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Borrower becomes insolvent, however
evidenced, or any Event of Default under Section 7.2 occurs and is continuing,
any and all deposits (including all account balances, whether provisional or
final and whether or not collected or available) and any other Indebtedness at
any time held or owing by any Lender or any Affiliate of any Lender to or for
the credit or account of such Borrower may be offset and applied toward the
payment of the Obligations owing to such Lender, whether or not the Obligations,
or any part thereof, shall then be due; provided that this Section 12.1 shall
not apply to amounts attributable or in any way related to the clearing and
settlement of Visa card products or travelers checks or any other transaction
for which any Borrower performs clearing or settlement services; and provided
further, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (a) all amounts so set off shall be paid over by such
Defaulting Lender immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.28 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (b) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. Each Lender
agrees promptly to notify the applicable Borrower and the Administrative Agent
after any such set-off and application; provided that the failure to give such
notice shall not affect the validity of such set-off and application.

12.2    Ratable Payments. If any Revolving Lender, whether by setoff or
otherwise, has payment made to it upon its Revolving Loans (other than payments
received pursuant to Section 3.1, 3.4 or 3.5 or as otherwise provided herein) or
its participation in Swing Loans in a greater proportion than that received by
any other Revolving Lender, such Revolving Lender agrees, promptly upon demand,
to purchase a portion of the Revolving Loans (or such participations in Swing
Loans) held by the other Revolving Lenders so that after such purchase each
Revolving Lender will hold its pro rata share of all Revolving Loans (and all
participations in Swing Loans), as contemplated by this Agreement; provided that
this Section 12.2 shall be applied separately with respect to each Borrower, so
that any payment made by or on account of any Borrower shall not give rise to an
obligation to purchase Loans made to any other Borrower.

ARTICLE XIII     - BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

13.1    Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, except as otherwise
permitted herein, no Borrower may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (a) to an Eligible Assignee in accordance
with the provisions of Section 13.3, (b) by way of participation in accordance
with the provisions of Section 13.2 or (c) by way of pledge or assignment of a
security interest subject to the restrictions of Section 13.3.3 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 13.2
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

13.2    Participations.
13.2.1    Permitted Participants; Effect. Any Lender may at any time, without
the consent of, or notice to, any Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person, a Defaulting Lender or any Borrower or any of the
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Swing Loans) owing to it); provided that (a) such
Lender’s obligations under this Agreement shall remain unchanged, (b) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (c) the Borrowers, the Administrative Agent,
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(d) except in the case of any such participation sold to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, each such
participation shall be in an amount of not less than U.S.$10,000,000, or shall
be in an amount of such Lender’s entire remaining Commitment and the Loans at
the time owing to it. For the avoidance of doubt,
each Lender shall be responsible for the indemnity under Section 9.5(c) without
regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.2 that affects such Participant. Subject to Section 13.3.2, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 13.3 (it being
understood that the documentation required under Section 3.1(e) shall be
delivered to the Lender who sells the participation) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 13.3; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.6 and 2.27 as if it were an assignee under Section 13.3
and (B) shall not be entitled to receive any greater payment under Sections 3.1
or 3.4 or 3.5, with respect to any participation, than the Lender from whom it
acquired the applicable participation would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation or unless the sale of the participation to such Participant is
made with Visa Inc.’s prior written consent. Each Lender that sells a
participation agrees, at the Borrowers’ request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of
Section 3.6 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.1 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 12.2 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
13.2.2    Limitation upon Participant Rights. A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 3.1 unless the Borrowers are notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 3.6 as though it were a Lender.

13.3    Assignments.
13.3.1    Permitted Assignments. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 13.3.1, participations in Swing Loans)
at the time owing to it); provided that:
(a)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender (determined after giving effect to such
assignment), the aggregate amount of the Commitment assigned (which for this
purpose includes Loans outstanding thereunder) or, if the Commitment is not then
in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than U.S.$10,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, Visa Inc. otherwise consents (each such consent not
to be unreasonably withheld or delayed);
(b)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this
clause (b) shall not apply to a Swing Lender’s rights and obligations in respect
of Swing Loans without the consent of Visa Inc. which shall not be unreasonably
withheld or delayed and shall not be required if an Event of Default has
occurred and is continuing;
(c)    (i) any assignment of a Tranche A Commitment must be approved by the
Administrative Agent and, unless an Event of Default has occurred and is
continuing, Visa Inc. (provided that such approvals shall not be unreasonably
withheld or delayed) unless the Person that is the proposed assignee is itself a
Lender or an Eligible Affiliate or Approved Fund (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee), (ii) any assignment
of a Tranche B Commitment must be approved by the Administrative Agent, each
Swing Lender and, unless an Event of Default has occurred and is continuing,
Visa Inc. (provided that such approvals shall not be unreasonably withheld or
delayed) unless the Person that is the proposed assignee is itself a Lender or
an Eligible Affiliate or Approved Fund (whether or not the proposed assignee
would otherwise qualify as an Eligible Assignee) and (iii) any assignment by a
Swing Lender of any Commitment to make Swing Loans must be approved by Visa Inc.
unless an Event of Default has occurred and is continuing (provided that such
approval shall not be unreasonably withheld or delayed);
(d)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee (payable by the assignor Lender or the assignee Lender) in
the amount of U.S.$3,500, unless waived by the Administrative Agent in its sole
discretion, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an administrative questionnaire; and
(e)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, including funding, with the
consent of Visa Inc. and the Administrative Agent, the applicable pro rata share
of Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and unfunded participations in Swing Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.3.2, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.1, 3.4, 3.5 and 9.5 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the applicable Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 13.3.1 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.2. The Administrative Agent is hereby
authorized and directed to amend Schedule 1 from time to time to reflect any
assignment or transfer pursuant to this Section 13.3.1 or Section 2.28, and the
addition of any Lender pursuant to Section 2.26 and to deliver such amended
Schedule 1 to the Borrowers and each Lender.
13.3.2    Register. The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at its applicable Lending Installation within the
United States a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders and the Commitments of, and principal amounts
(and stated interest) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers and
the Lenders at any reasonable time and from time to time upon reasonable prior
notice. The Loans (including principal and interest) are registered obligations
and the right, title, and interest of any Lender or its assigns in and to such
Loans shall be transferable only upon notation of such transfer in the Register.
This Section 13.3.2 shall be construed so that the Loans (including principal
and interest) are at all times maintained in “registered form” under
Section 5f.103-1(c) of the United States Treasury Regulations.
13.3.3    Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
13.3.4    Electronic Execution of Documents. The words “execution,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
modifications, Revolving Advance Borrowing Notices, Swing Loan Borrowing
Notices, waivers and consents) shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state Laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent nor any Swing Lender nor
any Borrower shall be under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by it
pursuant to procedures agreed by it.
13.3.5    Resignation as Swing Lender after Total Assignment. Notwithstanding
anything to the contrary contained herein, if at any time any Swing Lender
assigns all of its Commitment and Loans pursuant to Section 13.3.1 (other than
its Commitment to make Swing Loans and Swing Loans outstanding under such
Commitment), such Swing Lender may, upon 30 days’ notice to Visa Inc., resign as
a Swing Lender. In the event of any such resignation as a Swing Lender, Visa
Inc. shall be entitled to appoint from among the Lenders a successor Swing
Lender hereunder (subject to the consent of such proposed successor Swing
Lender); provided, however, that no failure by Visa Inc. to appoint any such
successor shall affect the resignation of the retiring Swing Lender as a Swing
Lender. If any Swing Lender resigns as a Swing Lender, it shall retain all the
rights of a Swing Lender provided for hereunder with respect to its Swing Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to fund risk participations in
outstanding Swing Loans pursuant to Section 2.23. Upon the appointment of a
successor Swing Lender, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Swing Lender.

13.4    Tax Treatment. If any interest in any Loan Document is transferred to
any Eligible Assignee which is organized under the Laws of any jurisdiction
other than the United States or any State thereof, the transferor Revolving
Lender shall cause such Eligible Assignee, concurrently with the effectiveness
of such transfer, to comply with the provisions of Section 3.1.

ARTICLE XIV     - NOTICES

14.1    Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to any Borrower, the Administrative Agent, the London Sub-Agent or the
Swing Lenders, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 3; and


(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number at its applicable Lending Installation.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile or electronic mail shall be deemed to have been given when sent
upon the sender’s receipt of confirmation of proper transmission (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e‑mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to service of
process on any Lender or notices to any Lender pursuant to Article II if such
Lender has notified the Administrative Agent and Visa Inc. that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent or any Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing subclause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of




60    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability arising therefrom to any Borrower, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

14.2    Change of Address. Each of the Borrowers, the Administrative Agent and
the Swing Lenders may change its address, facsimile, electronic mail address or
telephone number for notices and other communications hereunder by notice to the
other parties hereto (or, in the case of any Borrower, by notice to the
Administrative Agent). Each other Lender may change its address, facsimile,
electronic mail address or telephone number for notices and other communications
hereunder by notice to the Borrowers, the Administrative Agent and the Swing
Lenders. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to any Borrower or its
securities for purposes of United States Federal or state securities Laws.

14.3    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of any Borrower even if (a) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein or (b) the terms thereof, as
understood in good faith by the recipient, varied from any confirmation thereof.
Each Borrower shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the good faith reliance by such Person on each notice purportedly
given by or on behalf of such Borrower, so long as such Persons are not grossly
negligent in so relying. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

ARTICLE XV     - COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by each Borrower party hereto on the Closing
Date, the Administrative Agent and the Lenders and each party has notified the
Administrative Agent by facsimile or .pdf transmission that it has taken such
action.

ARTICLE XVI     - CHOICE OF LAW; CONSENT TO JURISDICTION;
WAIVER OF JURY TRIAL

16.1    CHOICE OF LAW. This agreement and all of the other loan documents shall
be governed by, and construed in accordance with, the law of the State of New
York.

16.2    CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT;
PROVIDED THAT IF FOR ANY REASON SUCH NEW YORK STATE OR FEDERAL COURTS CANNOT OR
WILL NOT ACCEPT JURISDICTION OVER ANY SUCH ACTION OR PROCEEDING, THE EXCLUSIVITY
OF JURISDICTION OF SUCH NEW YORK STATE AND FEDERAL COURTS SHALL NOT APPLY. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.




61    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------


        


16.3    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

16.4    USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that, pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Borrower, which information includes the
name and address of each Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Borrower in
accordance with the PATRIOT Act.
[Remainder of the page intentionally left blank]





IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.
VISA INC.
By:
/s/ Vasant M. Prabhu    
Name: Vasant M. Prabhu
Title: Vice Chairman and Chief Financial Officer

By:
/s/ Colleen Ostrowski    
Name: Colleen Ostrowski
Title: Senior Vice President and Treasurer











62    Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


VISA INTERNATIONAL SERVICE ASSOCIATION
By:
/s/ Vasant M. Prabhu    
Name: Vasant M. Prabhu
Title: Chief Financial Officer

By:
/s/ Colleen Ostrowski    
Name: Colleen Ostrowski
Title: Senior Vice President and Treasurer



VISA U.S.A. INC.
By:
/s/ Vasant M. Prabhu    
Name: Vasant M. Prabhu
Title: Chief Financial Officer

By:
/s/ Colleen Ostrowski    
Name: Colleen Ostrowski
Title: Senior Vice President and Treasurer



Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        




VISA EUROPE LIMITED
By:
/s/ Charlotte Hogg    
Name: Charlotte Hogg
Title: Chief Executive Officer

By:
/s/ Robert Livingston    
Name: Robert Livingston
Title: Chief Financial Officer



Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        




BANK OF AMERICA, N.A., as Administrative Agent
By:
/s/ Anthea Del Bianco    
Name: Anthea Del Bianco
Title: Vice President

LENDERS:
BANK OF AMERICA, N.A.
By:
/s/ Stefanie Brown    
Name: Stefanie Brown
Title: Vice President

JPMORGAN CHASE BANK, N.A.
By:
/s/ Victoria Teterceva    
Name: Victoria Teterceva
Title: Vice President
J. P. Morgan

BANK OF CHINA, LOS ANGELES BRANCH
By:
/s/ Lixin Guo    
Name: Lixin Guo
Title: SVP & Branch Manager

BARCLAYS BANK PLC
By:
/s/ David Williams    
Name: David Williams (executed in New York)
Title: Director

CITIBANK, N.A.
By:
/s/ Ciaran Small    
Name: Ciaran Small
Title: Director



Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------


        


DEUTSCHE BANK AG NEW YORK BRANCH
By:
/s/ Ming K. Chu    
Name: Ming K. Chu
Title: Director

By:
/s/ Annie Chung    
Name: Annie Chung
Title: Director

GOLDMAN SACHS BANK USA
By:
/s/ Ryan Durkin    
Name: Ryan Durkin
Title: Authorized Signatory

HSBC BANK USA, NATIONAL ASSOCIATION
By:
/s/ Johann Matthai    
Name: Johann Matthai
Title: Director

MUFG BANK, LTD.
By:
/s/ Jacob Ulevich    
Name: Jacob Ulevich
Title: Director

ROYAL BANK OF CANADA
By:
/s/ Kamran Khan    
Name: Kamran Khan
Title: Authorized Signatory

STANDARD CHARTERED BANK
By:
/s/ Guilherme Domingos    
Name: Guilherme Domingos – A3553
Title: Director



Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    

--------------------------------------------------------------------------------

        


THE TORONTO-DOMINION BANK, NEW YORK BRANCH
By:
/s/ Maria Macchiaroli    
Name: Maria Macchiaroli
Title: Authorized Signatory

U.S. BANK NATIONAL ASSOCIATION
By:
/s/ Brian Seipke    
Name: Brian Seipke
Title: Senior Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION
By:
/s/ Tracy Moosbrugger    
Name: Tracy Moosbrugger
Title: Managing Director







Visa: Amended and Restated
Five Year Revolving Credit Agreement
    
    
    